MORRISON RETIREMENT PLAN

THIS INDENTURE made on the 1st day of November, 2004, by RUBY TUESDAY, INC. a
corporation organized and existing under the laws of the State of Georgia (the
“Primary Sponsor”);

W I T N E S S E T H:

WHEREAS, the Primary Sponsor maintains the Morrison Retirement Plan, which was
last amended and restated, under an indenture dated October 21, 1994; and

WHEREAS, the Primary Sponsor again amends and restates the Plan in its entirety,
effective January 1, 2005, to reflect the First through the Seventh Amendments,
respectively, including, effective July 1, 1997, the change in the Plan’s name
to the MORRISON RETIREMENT PLAN;

WHEREAS, the Board of Directors previously approved the making of these
modifications to the Plan as reflected herein;

WHEREAS, the provisions of the Plan, as amended and restated herein, shall apply
only to Plan years beginning after December 31, 2004, and only with respect to
participants who perform an Hour of Service (as defined in the Plan) in Plan
years beginning after December 31, 2004, except to the extent the provisions are
required to apply at an earlier date or are not required to apply until a later
date to comply with applicable law.

 

--------------------------------------------------------------------------------



MORRISON RESTAURANTS INC.

RETIREMENT PLAN

TABLE OF CONTENTS

 

PAGE

SECTION 1

DEFINITIONS

1

SECTION 2

ELIGIBILITY

12

SECTION 3

FUNDING

12

SECTION 4

DEATH BENEFITS

12

SECTION 5

RETIREMENT DATES AND RETIREMENT BENEFITS

13

SECTION 6

PAYMENT OF BENEFITS ON RETIREMENT

14

SECTION 7

PAYMENT OF BENEFITS ON TERMINATION OF
EMPLOYMENT OR DEATH


23

SECTION 8

ADMINISTRATION OF THE PLAN

25

SECTION 9

CLAIM REVIEW PROCEDURE

27

SECTION 10

LIMITATION OF ASSIGNMENT PAYMENTS TO LEGALLY
INCOMPETENT DISTRIBUTEE AND UNCLAIMED PAYMENTS


31

SECTION 11

PROHIBITION AGAINST DIVERSION

32

SECTION 12

LIMITATION OF RIGHTS

32

SECTION 13

AMENDMENT AND TERMINATION

33

SECTION 14

PREVENTION OF DISCRIMINATION ON EARLY TERMINATION

35

SECTION 15

ADOPTION OF PLAN BY AFFILIATES

38

SECTION 16

QUALIFICATION AND RETURN OF CONTRIBUTIONS

38

SECTION 17

INCORPORATION OF SPECIAL LIMITATIONS

39

Appendix A

LIMITATION ON BENEFITS

A-1

Appendix B

TOP-HEAVY PROVISIONS

B-1

Appendix C

ACTUARIAL EQUIVALENT FACTORS

C-1

--------------------------------------------------------------------------------



SECTION 1

 

DEFINITIONS

1.1          “Accrued Benefit” means an annual pension expressed in the form of
a single life annuity which shall be (a) in the case of a Participant who has
not reached Normal Retirement Age, the portion of the benefit to which he would
be entitled at Normal Retirement Date determined pursuant to Plan Section 5,
based on the years of Credited Service (or Benefit Service) completed by the
Participant at the date of determination, (b) in the case of a Participant who
has reached Normal Retirement Age, the Participant’s benefit determined pursuant
to Plan Section 5.2 and (c) in the case of a Participant who has reached his
Deferred Retirement Date, the benefit determined pursuant to Plan Section 5.3.
Notwithstanding anything to the contrary contained in this Plan, no further
benefit shall be accrued under this Plan on or after December 31, 1987.

1.2          “Actuarial Equivalent” means, with respect to a given benefit, any
other benefit provided under the terms of the Plan which has the same present or
equivalent value on the date the given benefit payment commences. Except as
otherwise specified in this Section 1.2, for the purpose of establishing whether
a benefit is the Actuarial Equivalent of another benefit, the present or
equivalent value of benefit payments shall be determined by the use of actuarial
equivalent factors adopted by the Plan Administrator, as set forth in Appendix C
of the Plan and

 

(a)           in the case of a benefit other than in the form of a lump sum cash
payment, the interest rate established by the Plan Administrator, as set forth
in Appendix C to the Plan, and

(b)           for purposes of calculating the present value of, and distributing
a Participant’s Accrued Benefit in the form of, a lump sum, the Actuarial
Equivalent shall be determined by using an interest rate assumption equal to the
rate of interest on 30-year Treasury securities for the last full month
immediately preceding the first day of the Plan Year in which the date of
distribution is to occur, as specified by the Commissioner of the Internal
Revenue Service for that month, and by using the applicable mortality table used
for purposes of satisfying the requirements of Code Section 417(e), as
prescribed in Revenue Ruling 2001-62 and any successor guidance thereto.

(c)           In establishing the value of a lump sum payment, the benefit
payable to a Participant commencing at his Normal Retirement Date shall be used,
unless his termination of employment occurred after his Early Retirement Date in
which case the benefit payable to the Participant at his Early Retirement Date
shall be used.

(d)           For purposes of adjusting any benefit or limitation, as
applicable, under Code Section 415(b)(2)(B) or (C) (other than adjusting any
form of benefit subject to Code Section 417(e)(3)), the Actuarial Equivalent
shall be determined by using an interest rate assumption equal to the greater of
five percent (5%) or the interest rate assumptions set forth in Appendix C; for
purposes of adjusting any limitation under Code Section 415(b)(2)(D), the
Actuarial Equivalent shall be determined by using an interest rate equal to five
percent (5%) per annum; for purposes of adjusting any benefit under

 

--------------------------------------------------------------------------------



Code Section 415(b)(2)(B) that is subject to Code Section 417(e)(3), the
Actuarial Equivalent shall be determined by using an interest rate assumption
equal to the greater of the interest rate assumptions set forth in Appendix C or
the rate of interest on 30-year Treasury securities for the last full month
immediately preceding the first day of the Plan Year in which the date of
distribution is to occur, as specified by the Commissioner of the Internal
Revenue Service for that month; and for purposes of adjusting any benefit or
limitation under Code Section 415(b)(2)(B), (C) or (D) as set forth under
Appendix A, the Actuarial Equivalent shall be determined by using the mortality
table in effect as of the applicable determination date as prescribed in Revenue
Ruling 200 1-62 and any successor guidance thereto.

1.3          “Actuary” means an actuary, enrolled by the Joint Board for the
Enrollment of Actuaries, selected by the Primary Sponsor to provide actuarial
services for the Plan.

1.4          “Affiliate” means (a) any corporation which is a member of the same
controlled group of corporations (within the meaning of Code Section 414(b)) as
is a Plan Sponsor, (b) any other trade or business (whether or not incorporated)
under common control (within the meaning of Code Section 414(c)) with a Plan
Sponsor, (c) any other organization which is a member of an affiliated service
group (within the meaning of Code Section 414(m)) with a Plan Sponsor, and (d)
any other entity required to be aggregated with a Plan Sponsor pursuant to
regulations under Code Section 414(o).

1.5          “Anniversary Date” means the first day of each Plan Year.

1.6          “Annual Compensation” means the amount paid to an Employee by a
Plan Sponsor (and Affiliates for purposes of Appendix B hereto) during a
calendar year as wages, salaries and other amounts received for personal
services actually rendered (including, but not limited to, commissions paid
salesmen, compensation for services on the basis of percentage of profits, tips,
bonuses and overtime), to the extent not in excess of the Annual Compensation
Limit. Income from sources outside the United States otherwise excluded from
gross income under Code Section 911 shall be included in Annual Compensation.
Annual Compensation does not include contributions to this Plan or any other
pension plan to which a Plan Sponsor contributes directly or indirectly,
deferred compensation, stock options, and other amounts which receive special
tax benefits. Notwithstanding the above, Annual Compensation shall be determined
as follows:

(a)           [RESERVED]

(b)           for all purposes under the Plan, Annual Compensation shall include
any amount which would have been paid during a Plan Year, but was contributed by
a Plan Sponsor on behalf of an Employee pursuant to a salary reduction agreement
which is not includable in the gross income of the Employee under Section 125,
132(f)(4), 402(e)(3), 402(h) or 457 of the Code;

(c)           for purposes of Plan Section 5, no Annual Compensation paid after
December 31, 1987, shall be taken into account; and

 

2

 

--------------------------------------------------------------------------------



(d)          notwithstanding any other provision of the Plan to the contrary, if
Annual Compensation for any prior determination period is taken into account in
determining a Participant’s benefit accruing in a Plan Year commencing on or
after January 1, 1994, the Annual Compensation for that prior determination
period shall be subject to the Annual Compensation Limit in effect for that
prior determination period. For this purpose, for determination periods
beginning before the first day of the first Plan Year beginning on or after
January 1, 1994, the Annual Compensation Limit shall be deemed to be $150,000.

1.7          “Annual Compensation Limit” means $200,000, which amount may be
adjusted in subsequent Plan Years based on changes in the cost of living as
announced by the Secretary of the Treasury. In determining any benefit accruals
in Plan Years beginning after June 30, 2002, the Annual Compensation Limit for
Plan Years beginning before July 1, 2002, shall be the dollar amount as
previously in effect under Code Section 401(a)(17), as modified by Plan Section
1.6(d).

1.7A “Appeals Fiduciary” means an individual or group of individuals appointed
to review appeals of claims for benefits payable due to a Participant’s
Disability made pursuant to Plan Section 9.4.

1.8          “Beneficiary” means the person or trust that a Participant
designated most recently in writing to the Plan Administrator, provided that, if
the Participant has failed to make a designation, no person designated is alive,
no trust has been established, or no successor Beneficiary has been designated
who is alive, the term “Beneficiary” means (a) the Participant’s spouse or (b)
if no spouse is alive, the Participant’s surviving children or (c) if no
children are alive, the Participant’s parent or parents, or (d) if no parent is
alive, the legal representative of Participant’s estate. The spouse of a married
Participant shall be his Beneficiary unless that spouse has consented in writing
to the designation by the Participant of some other person or trust, and the
spouse’s consent acknowledges the effect of the election and is witnessed by a
notary public. A Participant may change his designation at any time. However, a
Participant may not change his designation without further consent of his spouse
under the terms of the preceding sentence unless the spouse’s consent permits
designation of another person or trust without further spousal consent and
acknowledges that the spouse has the right to limit consent a specific
beneficiary and a specific optional form of benefit and that the spouse
voluntarily relinquishes both of these rights. The spouse’s consent shall not be
required if the Participant establishes to the satisfaction of the Plan
Administrator that the spouse cannot be located, if the Participant has a court
order indicating that he is legally separated or has been abandoned (within
meaning of local law) unless a qualified domestic relations order (as defined in
Code Section 414(p)) provides otherwise, or if there are other circumstances as
the Secretary of the Treasury prescribes. If the spouse is legally incompetent
to give consent, consent by the spouse’s legal guardian shall be deemed to be
consent by the spouse. For purpose of this Section 1.8, an individual shall be
the spouse of a Participant only if the individual was married to the
Participant during the one year period ending on the earlier of the
Participant’s death or the date on which payment of benefits commences.

 

3

 

--------------------------------------------------------------------------------



1.9          “Break in Service” means the failure of an Employee, in connection
with a termination of employment other than by reason of death or attainment of
a Retirement Date, to complete more than 500 Hours of Service in any calendar
year.

 

1.10

“Code” means the Internal Revenue Code of 1986, as amended.

1.11        “Credited Service” means (a) a year or a fractional part thereof,
prior to July 1, 1985, for which a Participant received credit towards pension
benefits in accordance with the applicable provisions of the Plan in effect
before July 1, 1985 and (b) each calendar year on or after July 1, 1985 during
which an Employee has completed no less than 1,000 Hours of Service. In the
event an Employee becomes a Participant or resumes active participation on other
than January 1, following a period of authorized leave of absence not exceeding
24 months or a Break in Service or in the event a Participant retires or
otherwise terminates employment on other than December 31, he shall receive
Credited Service for such calendar year regardless of whether he has completed
1,000 Hours of Service during such calendar year.

Notwithstanding anything to the contrary contained in the Plan, no Credited
Service shall be granted to a Participant for any period of employment with a
Plan Sponsor or Affiliate on or after December 31, 1987.

1.12        “Deferred Retirement Date” means the first day of the month
coinciding with or next following the earlier of the date subsequent to the
Participant’s Normal Retirement Age (a) on which a Participant actually retires
or (b) on which his employment ceases to be substantial. For this purpose, a
Participant’s employment will be substantial if he performs forty or more Hours
of Service (except for Hours of Service credited as a result of back pay) in a
calendar month.

1.13        “Direct Rollover” means a payment by the Plan to the Eligible
Retirement Plan specified by the Distributee.

1.14        “Disability” means a physical or mental condition arising after the
original date of employment of the Participant which totally and permanently
prevents the Participant from engaging in any gainful occupation or employment
with a Plan Sponsor. The determination as to whether a Participant is totally
and permanently disabled shall be made by the Plan Administrator based (a) on
medical evidence by a licensed physician designated by the Plan Administrator;
(b) on evidence that the Participant is eligible for disability benefits under
any long-term disability plan sponsored by the Plan Sponsor; or (c) on evidence
that the Participant is eligible for disability benefits under the Social
Security Act.

1.15        “Disability Retirement Date” means the first day of the calendar
month coinciding with or next following the date the Participant attains age 65.

1.16        “Distributee” means an Employee or former Employee. In addition, the
Employee’s or former Employee’s surviving spouse and the Employee’s or former
Employee’s Spouse or former spouse who is the alternate payee under a qualified
domestic relations order (as defined in Code Section 414(p)), are Distributees
with regard to the interest of the spouse or former spouse.

 

4

 

--------------------------------------------------------------------------------



1.17        “Early Retirement Age” means the date on which the Participant has
attained age 55 and has completed five (5) years of Credited Service.

1.18        “Early Retirement Date” means the first day of the calendar month
coinciding with or next following the date the Participant retires after
reaching his Early Retirement Age but prior to his Normal Retirement Date.

 

1.19

“Effective Date” means July 1, 1989.

1.20        “Eligibility Service” means the completion by an Employee of no less
than 1,000 Hours of Service in the twelve-consecutive-month period beginning on
the date on which the Employee first performs an Hour of Service upon his
employment or reemployment with a Plan Sponsor, or, in the event an Employee
fails to complete 1,000 Hours of Service in that twelve-consecutive-month
period, the completion of no less than 1,000 Hours of Service in any calendar
year thereafter, including the calendar year which includes the first
anniversary of the date the Employee first performed an Hour of Service upon his
employment or reemployment. Notwithstanding anything contained herein to the
contrary, Eligibility Service shall not include:

(a)           in the case of a Participant who has a Break in Service, all years
prior to the calendar year in which the Break in Service commences which would
otherwise constitute Eligibility Service until the Employee completes one year
of Eligibility Service subsequent to his date of reemployment; and

(b)           in the case of a Participant who does not have any vested rights
under Plan Section 7, all service during calendar years which would otherwise
constitute Eligibility Service before the calendar year in which the first of
five consecutive Breaks in Service commences if the number of consecutive
calendar years in which the Participant incurs a Break in Service equals or
exceeds the greater of five or the prior aggregate number of the calendar years
before the calendar year in which the Break in Service commenced.

1.21        “Eligible Employee” means any Employee of a Plan Sponsor other than
an Employee (a) who is covered by a collective bargaining agreement between a
union and a Plan Sponsor provided that retirement benefits were the subject of
good faith bargaining, unless the collective bargaining agreement provides that
the Employee shall be eligible to participate in the Plan, (b) a leased employee
within the meaning of Code Section 414(n)(2), or (c) any other individual who is
deemed to be an Employee of a Plan Sponsor pursuant to regulations under Code
Section 414(o).

1.22        “Eligible Retirement Plan” means any of the following that will
accept a Distributee’s Eligible Rollover Distribution:

 

(a)

an individual retirement account described in Code Section 408(a);

 

(b)

an individual retirement annuity described in Code Section 408(b);

(c)         an annuity plan described in Code Section 403(a) or an annuity
contract described in Code Section 403(b);

 

5

 

--------------------------------------------------------------------------------



 

(d)

a qualified trust described in Code Section 401(a); or

(e)         an eligible plan under Code Section 457(b) which is maintained by a
state or political subdivision of a state, or any agency or instrumentality of a
state or political subdivision and which agrees to separately account for
amounts transferred into such plan from this Plan.

Effective for distributions after December 31, 2005, if any portion of an
Eligible Rollover Distribution is attributable to payments or distributions from
a designated Roth account (as defined in Code Section 402A), an Eligible
Retirement Plan with respect to such portion shall include only another
designated Roth account and a Roth IRA.

1.23        “Eligible Rollover Distribution” means any distribution of all or
any portion of the Distributee’s Accrued Benefit, except that an Eligible
Rollover Distribution does not include:

(a)           any distribution that is one of a series of substantially equal
periodic payments (not less frequently than annually) made for the life (or life
expectancy) of the Distributee or the joint lives (or joint life expectancies)
of the Distributee and the Distributee’s designated Beneficiary, or for a
specified period of ten (10) years of more;

(b)           any distribution to the extent such distribution is required under
Code Section 401(a)(9);

(c)           any distribution which is made upon the hardship of the Employee;
and

(d)           except as otherwise provided in this Section, the portion of any
distribution that is not includable in gross income (determined without regard
to the exclusions for net unrealized appreciation with respect to employer
securities).

“Eligible Rollover Distribution” shall include any portion of the distribution
that is not includable in gross income provided such amount is distributed
directly to one of the following:

(1)           an individual retirement account described in Code Section 408(a)
or an individual retirement annuity described in Code Section 408(b) (other than
an endowment contract); or

(2)           a qualified trust as described in Code Section 401(a) but only to
the extent that

(A)          the distribution is made in a direct trustee-to-trustee transfer;

(B)          the transferee plan is a defined contribution plan; and

(C)          the transferee plan agrees to separately account for amounts
transferred (including a separate accounting for the portion of the

 

6

 

--------------------------------------------------------------------------------



distribution which is includable in income and the portion which is not
includable in income).

1.24        “Employee” means (a) any person who is employed by a Plan Sponsor or
an Affiliate for purposes of the Federal Insurance Contributions Act, who is a
leased employee within the meaning of Code Section 414(n)(2) with respect to a
Plan Sponsor, or who is deemed to be an employee of a Plan Sponsor pursuant to
regulations under Code Section 414(o).

1.25        “ERISA” means the Employee Retirement Income Security Act of 1974,
as amended.

1.26        “Fiduciary” means each Named Fiduciary and any other person who
exercises or has any discretionary authority or control regarding management or
administration of the Plan, any other person who renders investment advice for a
fee or has any authority or responsibility to do so with respect to any assets
of the Plan or any other person who exercises or has any authority or control
respecting management or disposition of assets of the Plan.

1.27        “Fund” means the amount of the cash and other property held by the
Trustee pursuant to the Plan.

 

1.28

“Hour of Service” means:

(a)           Each hour for which an Employee is paid, or entitled to payment,
for the performance of duties for a Plan Sponsor or any Affiliate during the
applicable computation period, and such hours shall be credited to the
computation period in which the duties are performed;

(b)           Each hour for which an Employee is paid, or entitled to payment,
by a Plan Sponsor or any Affiliate on account of a period of time during which
no duties are performed (irrespective of whether the employment relationship has
terminated) due to vacation, holiday, illness, incapacity (including
disability), layoff, jury duty, military duty or leave of absence, and such
hours shall be credited in accordance with the provisions of Section
2530.200b-2(b) and (c) of the U.S. Department of Labor Regulations or such other
federal regulations as may from time to time be applicable.

(c)           Each hour for which back pay, irrespective of mitigation of
damages, is either awarded or agreed to by a Plan Sponsor or any Affiliate, and
such hours shall be credited to the computation period or periods to which the
award or agreement for back pay pertains rather than to the computation period
in which the award, agreement or payment is made; provided, that the crediting
of Hours of Service for back pay awarded or agreed to with respect to periods
described in Subsection (b) of this Section shall be subject to the limitations
set forth in Subsection (d).

(d)           Solely for purposes of determining whether a Break in Service has
occurred, each hour during any period that the Employee is absent from work (1)
by reason of the pregnancy of the Employee, (2) by reason of the birth of a
child of the Employee, (3) by reason of the placement of a child with the
Employee in connection with the adoption of the child by the Employee, or (4)
for purposes of caring for a child

 

7

 

--------------------------------------------------------------------------------



for a period immediately following its birth or placement. The hours described
in this Subsection (d) shall be credited (A) only in the computation period in
which the absence from work begins, if the Employee would be prevented from
incurring a Break in Service in a year solely because of the credit, or (B), in
any other case, in the next following computation period. In no event shall an
Employee be credited with more than 501 Hours of Service during any single
continuous period during which he performs no duties for the Plan Sponsor or an
Affiliate.

(e)           In the case of Hours of Service to be credited to an Employee in
connection with a period of no more than thirty-one days which extends beyond
one computation period, all such Hours of Service may be credited to either the
first or second computation period.

(f)            Hours of Service for hourly paid Employees shall be determined
from the records of hours worked or hours for which payment is made or owing.

(g)           Hours of Service for Employees other than hourly Employees shall
be determined on the assumption that each Employee has completed one hundred
ninety (190) Hours of Service during each month he would be required to be
credited with at least one (1) Hour of Service during such month.

(h)           Without duplication of Hours of Service counted pursuant to
Subsection (d) hereof and solely for purposes as required by the Family and
Medical Leave Act of 1993 and the regulations thereunder (the ‘Act’), each hour
(as determined pursuant to the Act) for which an Employee is granted leave under
the Act (1) for the birth of a child, (2) for placement with the Employee of a
child for adoption or foster care, (3) to care for the Employee’s spouse, child
or parent with a serious health condition or (4) for a serious health condition
that makes the Employee unable to perform the functions of Employee’s job.

(i)             For purposes of determining an Employee’s eligibility to
participate and vesting, Hours of Service shall include Hours of Service with a
company heretofore or hereafter merged or consolidated or otherwise absorbed by
a Plan Sponsor, or all or a substantial part of whose assets or business have
been or shall be acquired by a Plan Sponsor (hereafter a “Predecessor Company”):

(1)           if a Plan Sponsor continues to maintain a pension plan of such
Predecessor Company; or

(2)           if, and to the extent, such employment with the Predecessor
Company is required to be treated as employment with a Plan Sponsor under
regulations prescribed by the Secretary of the Treasury; or

(3)           if, and to the extent, granted by the board of directors of a Plan
Sponsor in its sole discretion effected on a non-discriminatory basis as to all
persons similarly situated consistent with Code Section 401(a)(4) and the
Treasury Regulations promulgated thereunder.

 

8

 

--------------------------------------------------------------------------------



(j)           For purposes of determining a Participant’s benefit, Hours of
Service may also include Hours of Service with a Predecessor Company to the
extent granted by the board of directors of the Primary Sponsor in its sole
discretion, effected on a non-discriminatory basis as to all persons similarly
situated consistent with Code Section 401(a)(4) and the Treasury Regulations
promulgated thereunder.

(k)           Effective December 12, 1994, Hours of Service will be credited
with respect to qualified military service in accordance with Code Section
414(u) and applicable Treasury regulations promulgated thereunder.

1.29        “Investment Committee” means a committee which may be established to
direct the Trustee with respect to investments of the Fund.

1.30        “Investment Manager” means a Fiduciary, other than the Trustee, the
Plan Administrator or a Plan Sponsor, which may be appointed by the Primary
Sponsor:

(a)           who has the power to manage, acquire, or dispose of any assets of
the Fund or a portion thereof; and

(b)           who (1) is registered as an investment adviser under the
Investment Advisers Act of 1940; (2) is a bank as defined in that Act; or (3) is
an insurance company qualified to perform services described in Subsection (a)
of this Section under the laws of more than one state; and

(c)           who has acknowledged in writing that he is a Fiduciary with
respect to the Plan.

 

1.31

“Named Fiduciary” means only the following:

 

(a)

the Plan Administrator;

 

(b)

the Trustee;

 

(c)

the Investment Committee;

 

(d)

the Investment Manager; and

 

(e)

the Appeals Fiduciary.

 

1.32

“Normal Fund Payment” means:

(a)           In the case of a Participant who is not married on the date
payments to the Participant are to commence under the terms of the Plan, a
single life annuity, payable in monthly installments;

(b)           In the case of a Participant who is married on the date payments
are to commence under the terms of the Plan, a joint and survivor annuity,
payable in monthly installments, which is an immediate annuity for the life of
the Participant with a survivor

 

9

 

--------------------------------------------------------------------------------



annuity for the life of his spouse which is fifty percent (50%) of the amount of
the annuity payable during the joint lives of the Participant and his spouse and
which is the Actuarial Equivalent of a single life annuity;

(c)           In the case of a Participant who dies while married before
payments are to commence under the terms of the Plan, an immediate single life
annuity, payable in monthly installments for the life of his spouse, which is
fifty percent (50%) of the amount of the annuity which would have been payable
during the joint lives of the Participant and his spouse and which is the
Actuarial Equivalent of a single life annuity if:

(1)           In the case of a Participant who dies on or after the date on
which the Participant attains the earliest retirement age under the Plan, the
Participant had retired with a Normal Fund Payment on the date of his death; or

(2)           In the case of a Participant who dies before the date on which the
Participant would have attained the earliest retirement age under the Plan, the
Participant had:

(A)          Separated from service on his date of death (unless the Participant
had earlier separated from service);

(B)          Survived to the earliest retirement age under the Plan;

(C)          Retired with a Normal Fund Payment at the earliest retirement age
under the Plan; and

(D)          Died on the day after the date on which he would have attained the
earliest retirement age under the Plan.

(d)           Notwithstanding anything contained in this Section, if the
Actuarial Equivalent of the Participant’s vested Accrued Benefit, expressed as a
lump sum payment, is $5,000 or less, a lump sum payment in cash.

Effective March 27, 2005, in the event of a mandatory distribution made on or
after March 28, 2005, greater than $1,000, if the Participant does not elect, in
accordance with Plan sections 6.2(d) and 6.2(e), to have such distribution paid
directly to an Eligible Retirement Plan specified by the Participant in a direct
rollover, or consent to receive the distribution directly, then the Plan
Administrator may elect to leave the Participant’s Accrued Benefit in the Plan
until the earlier of (i) the Participant’s Normal Retirement Date, or (ii) the
time the Plan Administrator pays the distribution in a direct rollover to an
individual retirement plan designated by the Plan Administrator.

Any annuity may be purchased from an insurance company designated by the Plan
Administrator in writing to the Trustee, and may be distributed to the
Participant, his spouse or his Beneficiary, as the case may be. The distribution
shall be in full satisfaction of the benefits to which the Participant, his
spouse or his Beneficiary is entitled under the Plan.

 

10

 

--------------------------------------------------------------------------------



1.33        “Normal Retirement Age” means the date on which the Participant has
attained age 65 and has completed five (5) years of Credited Service, or in the
case of an Employee who becomes a Participant after age 60, the fifth
anniversary of the date on which he becomes a Participant.

1.34        “Normal Retirement Date” means the first day of the month coinciding
with or next following the date on which a Participant attains Normal Retirement
Age and actually retires.

1.35        “Participant” means any Employee or former Employee who has become a
participant pursuant to Plan Section 2 and who has not received a full
distribution from the Plan of his Accrued Benefit.

1.36        “PBGC” means the Pension Benefit Guaranty Corporation.

1.36A      “Plan” means the Morrison Retirement Plan.

1.37        “Plan Administrator” means the Primary Sponsor or any person
designated by the Primary Sponsor to serve in this capacity.

1.38        “Plan Sponsor” means individually the Primary Sponsor and each
Affiliate or other entity which has adopted the Plan.

1.39        “Plan Year” means the period commencing July 1 and ending June 30
each Year.

 

1.39A

“Primary Sponsor” means Ruby Tuesday, Inc. or its successor in interest.

1.40        “Retirement Date” means Normal Retirement Date, Early Retirement
Date, Deferred Retirement Date or Disability Retirement Date.

1.41        “Social Security-Maximum Taxable Wage Base” means the maximum
taxable wage base under Code Section 3121(a)(1) as of the Participant’s
termination of employment expressed as an annual amount.

 

1.42

[RESERVED]

1.43        “Trust” means the trust established under an agreement between the
Primary Sponsor and the Trustee to hold the Fund.

 

1.44

“Trustee” means the trustee under the Trust.

1.45        “Vesting Service” means each calendar year during which an Employee
has completed no less than 1,000 Hours of Service. Notwithstanding anything
contained herein to the contrary, Vesting Service shall not include service in
years prior to the calendar year in which the Employee attained age 18.

 

11

 

--------------------------------------------------------------------------------



SECTION 2

 

ELIGIBILITY

2.1          Each former Participant who is vested in all or a portion of his
Accrued Benefit and who is reemployed by a Plan Sponsor shall become a
Participant as of the date of his reemployment.

2.2          Each other Eligible Employee shall become a Participant as of the
January 1 or the July 1 following the later of (a) the date on which the
Employee completes his Eligibility Service or (b) attains age 21.

2.3          Notwithstanding the foregoing Sections 2.1 and 2.2, an Eligible
Employee who is not a Participant in the Plan on December 31, 1987 shall not
become a Participant thereafter.

SECTION 3

 

FUNDING

3.1          (a)           Each Plan Sponsor shall contribute to the Fund such
amounts as are determined by the Actuary to be necessary to fund the benefits
provided under the Plan. For this purpose, the Plan Administrator shall
establish a funding standard account for the Plan, which shall be maintained by
the Actuary, who will be responsible for seeing that such account meets the
funding requirements described in ERISA Section 302 and Section 412 of the Code.

(b)           All forfeitures arising under the Plan shall be used to reduce the
cost of the Plan and shall not be used to increase any benefits payable under
the Plan.

3.2          No contributions by Participants shall be required or permitted
under the Plan.

SECTION 4

 

DEATH BENEFITS

4.1          Upon the death of a Participant who is receiving payment in the
form of a Normal Fund Payment under Plan Section 1.32(b), or who is receiving an
alternate form of payment under Plan Section 6.2(b), the Beneficiary or joint
annuitant shall receive any benefit which is then payable to the Beneficiary or
joint annuitant.

4.2          If the Participant dies while married after becoming vested
pursuant to Plan Section 8.2 but before the commencement of payments under the
Plan, the Participant’s surviving spouse shall receive as a death benefit a
Normal Fund Payment described under Plan Section 1.32(c).

4.3          Any benefit payable under this Section 4 shall be paid in
accordance with the provisions of Plan Section 6 or Section 8, whichever is
applicable, after receipt by the Trustee from the Plan Administrator of due
notice of the death of the Participant.

 

12

 

--------------------------------------------------------------------------------



SECTION 5

 

RETIREMENT DATES AND RETIREMENT BENEFITS

5.1          Early Retirement Date. Each Participant who reaches his Early
Retirement Age while an Employee shall be entitled to retire as of that date. A
pension shall be payable to the Participant as of his Early Retirement Date
which shall be determined in a similar manner as the pension payable pursuant to
Plan Section 5.2 is determined, but based on his years of Credited Service (and
Benefit Service) as of his Early Retirement Date. Such pension shall commence on
either (a) his Early Retirement Date or on the first day of any month
thereafter, as selected by the Participant, in which event such pension shall be
reduced by the applicable factors pursuant to Plan Section 1.2 for each year by
which the commencement of such pension precedes the Participant’s Normal
Retirement Date; or (b) his Normal Retirement Date. The pension shall be payable
pursuant to Plan Section 6.

5.2          Normal Retirement. Each Participant who reaches his Normal
Retirement Age while an Employee shall be entitled to retire as of that date. A
pension shall be payable to a Participant as of his Normal Retirement Date which
shall be the sum of his Future Service Retirement Income as determined pursuant
to Subsection (a) of this Section and his Past Service Retirement Income as
determined pursuant to Subsection (b) of this Section. The pension shall be
payable pursuant to Plan Section 6.

(a)           Subject to the provisions of Plan Section 1.1, for each year of
Credited Service commencing on or after January 1, 1986 and prior to his Normal
Retirement Date, a Participant’s Future Service Retirement Income shall be an
annual amount equal to the sum of (1) .25% of the Participant’s Annual
Compensation not in excess of the Social Security Maximum Taxable Wage Base and
(2) 1.25% of the Participant’s Annual Compensation in excess of the Social
Security Maximum Taxable Wage Base. In no event will the pension payable
hereunder be less than thirty-six dollars ($36.00) multiplied by the
Participant’s years of Credited Service commencing on or after January 1, 1986.

(b)           The annual Past Service Retirement Income of a Participant as of
January 1, 1986 shall be equal to the greatest of the following:

(1)           the sum of (A) .25% of the Participant’s High Five-Year Average
Compensation which is not in excess of $14,400 and (B) 1.25% of the High
Five-Year Average Compensation in excess of $14,400, both multiplied by the
Participant’s years of Benefit Service (as defined below) as of January 1, 1986.

(2)           Thirty-six dollars ($36.00) multiplied by the Participant’s years
of Benefit Service as of January 1, 1986.

(3)           The retirement income the Participant had accrued as of January 1,
1986 under the provisions of the Plan in effect as of that date.

For purposes of this Section 5.2(b), a Participant’s High Five-Year Average
Compensation shall mean the annual average of a Participant’s total compensation
(including

 

13

 

--------------------------------------------------------------------------------



Annual Compensation, overtime, and bonuses but excluding non-recurring
components of compensation identified by the board of directors of the Primary
Sponsor) for the five consecutive calendar years beginning in 1976 during which
the Participant participated in the Plan which produces the highest average, or
if the Participant has less than five years of Plan participation as of January
1, 1986, any lesser number of consecutive calendar years in which the
Participant participated in the Plan. “Benefit Service” shall mean completed
calendar years of service and calendar months of service until January 1, 1986.

5.3          Deferred Retirement. A Participant may remain an Employee after his
Normal Retirement Age. The pension payable to a Participant who retires as of
his Deferred Retirement Date shall be determined in a similar manner as the
pension payable pursuant to Section 5.2 of the Plan is determined but based on
his years of Credited Service (and Benefit Service) as of his Deferred
Retirement Date. The pension shall commence as of his Deferred Retirement Date,
and shall be payable in accordance with Plan Section 6.

5.4          Disability Retirement. If a Participant shall become subject to a
Disability while in the employ of a Plan Sponsor, the Participant shall be
entitled to receive a pension commencing as of his Disability Retirement Date.
The pension payable under this Section 5.4 shall be determined in a similar
manner as the pension paid pursuant to Section 5.2 is determined. However,
during the period the Participant receives a Social Security disability benefit,
the Participant shall accrue an additional pension pursuant to Section 5.2(b)
based on the assumptions that (1) the rate of his total compensation within the
meaning of Plan Section 5.2(b) during the period of Disability is the same as
was in effect on the date his Disability commenced, and (2) the Participant
completed 190 Hours of Service during each month of Disability. Such pension
shall be payable pursuant to Plan Section 6. If prior to his Normal Retirement
Date a Participant ceases to be subject to a Disability at any time after his
Early Retirement Date and does not resume active employment with a Plan Sponsor,
he shall be entitled to receive a pension commencing on the first day of the
month following the date on which he ceases to be subject to a Disability. The
amount payable shall be determined in a similar manner as the pension paid
pursuant to Plan Section 5.1 is determined, but based on the pension he had
accrued on the date he ceased to be subject to a Disability. If a Participant
ceases to be subject to a Disability before his Early Retirement Date, but after
he has completed at least five (5) years of Vesting Service, he shall be
entitled to receive a pension determined in a similar manner as the pension paid
pursuant to Plan Section 7 is determined, but based on the pension he has
accrued as of the date he ceased to be subject to a Disability.

SECTION 6

 

PAYMENT OF BENEFITS ON RETIREMENT

6.1          The Accrued Benefit of a Participant who has attained his
Retirement Date or has attained Normal Retirement Age shall become fully vested.
As of a Participant’s Retirement Date, he shall be entitled to his Accrued
Benefit which shall be paid in accordance with this Plan Section 6. Payments to
a Participant shall commence no later than sixty (60) days after the end of the
Plan Year in which the Participant’s Normal Retirement Date or Deferred
Retirement Date occurs; provided, however, if the amount of the payment required
to commence on a given date cannot be ascertained by that date, payment shall
commence retroactively to that date and shall

 

--------------------------------------------------------------------------------



14

commence no later than sixty (60) days after the earliest date on which the
amount of the payment can be ascertained under the Plan. A Participant who
attains Normal Retirement Age but who has not terminated employment may request
that payment of his Accrued Benefit commence as of the first day, of any month
following the date the Participant attains his Normal Retirement Age.

6.2          (a) Any pension payable pursuant to the Plan shall be in the form
of a Normal Fund Payment unless the Actuarial Equivalent of the Participant’s
vested Accrued Benefit, expressed as a lump sum payment, exceeds $5,000 at the
time he or his Beneficiary is entitled to the commencement of payments and he
elects, during the applicable election period, not to receive the Normal Fund
Payment by execution and delivery to the Plan Administrator of a form provided
for that purpose by the Plan Administrator. For purposes of this Section, the
term “applicable election period” shall mean, with respect to a Normal Fund
Payment described in Subsection (a) or (b) of Plan Section 1.32, the 90-day
period ending on the first date on which the Participant is entitled to payment,
and with respect to a Normal Fund Payment described in Subsection (c) of Plan
Section 1.32, the period which begins on the first day of the Plan Year during
which an Eligible Employee becomes a Participant and which ends on the
Participant’s death. In the case of a married Participant, no election shall be
effective unless spousal consent is obtained in accordance with the provisions
of Plan Section 1.8.

If an election is made, the Participant’s Accrued Benefit shall be paid in the
form set forth in Subsection (b) of this Section chosen by the Participant by
written instrument delivered to the Plan Administrator prior to the date
payments are otherwise to commence. Any waiver of a Normal Fund Payment under
this Subsection (a), made prior to the first day of the Plan Year in which the
Participant attains age 35 shall become invalid as of the first day of the Plan
Year in which the Participant attains age 35, and provisions of this Subsection
(a) shall apply unless a new waiver is obtained.

 

(b)

The alternate forms of payment are:

(1)           In the case of a Participant who retires as of his Early
Retirement Date, a life annuity providing for monthly payments for the life of
the Participant which shall be payable in a greater amount or in full during the
period before he becomes eligible for his old age Social Security benefits and,
if applicable, a reduced amount after he becomes eligible for old age Social
Security benefits. The adjusted pension to which the Participant is entitled
under the Plan and under Social Security shall be as uniform as possible before
and after the Participant becomes eligible for old age Social Security benefits;

(2)           A 100/50 percent joint and survivor annuity, providing for monthly
payments, the value of which shall be the Actuarial Equivalent of the
Participant’s Accrued Benefit as of the date on which he is entitled to
commencement of payment. This is an actuarially reduced pension payable to and
during the lifetime of the Participant with the provision that, after his death,
a pension equal to fifty percent (50%) of his reduced pension shall be payable
to and during the lifetime of the joint annuitant selected by the Participant;

 

15

 

--------------------------------------------------------------------------------



(3)          A 100/75 percent joint and survivor annuity providing for monthly
payments, the value of which shall be the Actuarial Equivalent of the
Participant’s Accrued Benefit as of the date on which he is entitled to the
commencement of payment. This is an actuarially reduced pension payable to and
during the lifetime of the Participant with the provision that, after his death,
a pension equal to seventy-five percent (75%) of his reduced pension shall be
payable to and during the lifetime of the joint annuitant selected by the
Participant;

(4)           A 100/100 percent joint and survivor annuity providing for monthly
payments, the value of which shall be the Actuarial Equivalent of the
Participant’s Accrued Benefit on the date on which he is entitled to
commencement of payment. This is an actuarially reduced pension payable to and
during the lifetime of the Participant with the provision that after his death a
pension at the rate of one hundred percent (100%) of his reduced pension shall
be payable to and during the lifetime of the joint annuitant selected by the
Participant; and

(5)           A life annuity providing for monthly payments for the life of the
Participant with a guaranteed term certain of ten (10) or twenty (20) years as
specified by the Participant the value of which shall be the Actuarial
Equivalent of the Participant’s Accrued Benefit as of the date on which he is
entitled to commencement of payment.

If a Participant dies before expiration of the guaranteed period certain,
payment shall be continued to a Beneficiary who may elect to receive a single
lump sum payment. If the Beneficiary should die after having received at least
one payment, any further payments shall be made to any alternate Beneficiary
designated by the Participant, or in the absence of a surviving alternate
Beneficiary, to the estate of the last surviving Beneficiary, in a single lump
sum.

(c)           The election of an alternate form of payment under Subsection
(b)(2), (3) or (4) shall be invalid if the Participant or his joint annuitant
dies before the date on which the monthly payments are to commence. The election
of the alternate form of payment under Subsection (b)(5) shall be invalid if the
Participant dies before the date on which the monthly payments are to commence.

(d)           The Plan Administrator shall furnish to the Participant a written
explanation of:

(1)           the terms and conditions of the Normal Fund Payment, including a
general description of the conditions and eligibility and other material
features of the alternate forms of payment under the Plan,

(2)           the Participant’s right to make, and the effect of, an election
not to receive the Normal Fund Payment, including a general description of the
conditions of eligibility and other material features of the alternate forms of
payment under the Plan,

 

16

 

--------------------------------------------------------------------------------



(3)          the rights of the Participant’s spouse as described in Subsection
(a) of this Section, and

(4)           the right to make, and the effect of, a revocation of an election
pursuant to this Section.

(e)           In the case of a Normal Fund Payment described in subsection (a)
or (b) of Plan Section 1.32, the written explanation shall be provided to the
Participant not more than 90 days prior to the first date on which he is
entitled to payment and not less than 30 days prior to such date, provided that
if:

(1)           the Plan Administrator clearly informs the Participant that the
Participant has a right to a period of at least 30 days after receiving the
notice to consider the decision of whether or not to elect a distribution and a
particular distribution option; and

(2)           the Participant and, if spousal consent is otherwise required by
the provisions of this Plan, the spouse of the Participant, after receiving the
notice, affirmatively waive the 30-day period;

then the distribution may be made as soon as practicable but no sooner than the
eighth day after the explanation is provided to the Participant.

In the case of a Normal Fund Payment described in Subsection (c) of Plan Section
1.32, the written explanation shall be provided to the Participant in whichever
of the following periods ends last:

(3)           the period beginning on the first day of the Plan Year in which
the Participant attains age 32 and ending on the last day of the Plan Year
preceding the Plan Year in which the Participant attains age 35;

(4)           the period beginning one year before and ending one year after the
Employee first becomes a Participant; or

(5)           the period beginning one year before and ending one year after the
provisions of this Subsection become applicable to the Participant.

In the case of a Participant who separates from service before attaining age 35,
the written explanation shall be provided in the period beginning one year
before and ending one year after separation from service occurs.

(f)            The Participant may revoke any election not to receive payment in
the form of a Normal Fund Payment at any time prior to commencement of payments,
and may make a new election at any time prior to the commencement of payments.

6.3          Notwithstanding any other provision of the Plan to the contrary, if
the Actuarial Equivalent of a Participant’s vested Accrued Benefit exceeds
$5,000, it shall not be distributed prior to the Participant’s Normal Retirement
Age without the written consent of the Participant

 

17

 

--------------------------------------------------------------------------------



and, if the Participant is married, his spouse (or if the Participant is
deceased, his surviving spouse).

Effective March 27, 2005, however, in the event of a mandatory distribution made
on or after March 28, 2005, greater than $1,000, if the Participant does not
elect, in accordance with Plan sections 6.2(d) and 6.2(e), to have such
distribution paid directly to an Eligible Retirement Plan specified by the
Participant in a direct rollover, or consent to receive the distribution
directly, then the Plan Administrator may elect to leave the Participant’s
Accrued Benefit in the Plan until the earlier of (i) the Participant Normal
Retirement Date, or (ii) the time the Plan Administrator pays the distribution
in a direct rollover to an individual retirement plan designated by the Plan
Administrator.

6.4          Payments under the Normal Fund Payment shall be determined
according to the amount of the Accrued Benefit of the Participant on the date on
which the Participant is entitled to commencement of payments.

6.5          The benefits payable to a Participant or his Beneficiary shall be
actuarially adjusted to reflect any benefits which such Participant received by
reason of any previous participation in the Plan.

 

6.6

Notwithstanding any other provisions of the Plan,

(a)           Prior to the death of a Participant, all retirement payments
hereunder shall --

(1)           be distributed to the Participant not later than the required
beginning date (as defined below) or,

(2)           be distributed, commencing not later than the required beginning
date (as defined below) --

(A)          in accordance with regulations prescribed by the Secretary of the
Treasury, over the life of the Participant or over the lives of the Participant
and his designated individual Beneficiary, if any, or

(B)          in accordance with regulations prescribed by the Secretary of the
Treasury, over a period not extending beyond the life expectancy of the
Participant or the joint life and last survivor expectancy of the Participant
and his designated individual Beneficiary, if any.

 

(b)

(1)

If --

(A)          the distribution of a Participant’s retirement payments have begun
in accordance with Subsection (a)(2) of this Section, and

(B)          the Participant dies before his entire vested Accrued Benefit has
been distributed to him, then the remaining portion of his vested Accrued
Benefit shall be distributed at least as rapidly as under the

 

18

 

--------------------------------------------------------------------------------



method of distribution being used under Subsection (a)(2) of this Section as of
the date of his death.

(2)           If a Participant dies before the commencement of retirement
payments hereunder, the entire interest of the Participant shall be distributed
within five (5) years after his death.

 

(3)

If --

(A)          any portion of a Participant’s benefit is payable to or for the
benefit of the Participant’s designated individual Beneficiary, if any,

(B)          that portion is to be distributed, in accordance with regulations
prescribed by the Secretary of the Treasury, over the life of the Beneficiary or
over a period not extending beyond the life expectancy of the Beneficiary, and

(C)          the distributions begin not later than one (1) year after the date
of the Participant’s death or any later date as the Secretary of the Treasury
may by regulations prescribe, then, for purposes of Paragraph (2) of this
Subsection (b), the portion referred to in Subparagraph (A) of this Paragraph
(3) shall be treated as distributed on the date on which the distributions to
the designated individual Beneficiary begin.

(4)           If the designated individual Beneficiary referred to in Paragraph
(3)(A) of this Subsection (b) is the surviving spouse of the Participant, then
--

(A)          the date on which the distributions are required to begin under
Paragraph (3)(C) of this Subsection (b) shall not be earlier than the date on
which the Participant would have attained age 70-1/2, and

(B)          if the surviving spouse dies before the distributions to the spouse
begin, this Subsection (b) shall be applied as if the surviving spouse were the
Participant.

(c)           For purposes of this Section, the term `required beginning date’
means April 1 of the calendar year following the later of the calendar year in
which the Participant attains age 70½ or the calendar year in which the
Participant retires, except that, in the case of a person described in Section
1(9.2)(3) of Appendix B, the term `required beginning date’ shall be April 1 of
the calendar year following the calendar year in which the Participant attains
age 70½. Notwithstanding the foregoing, with respect to a Participant who
attains age 70½ prior to January 1, 2001, the Participant (other than a
Participant described in Section 1(9.2)(3) of Appendix B) may elect to receive
future distributions in accordance with this Subsection (c) as in effect prior
to January 1, 2001, unless the Participant elects to defer future distributions
in accordance with the foregoing provisions of this Subsection (c).

 

19

 

--------------------------------------------------------------------------------



(d)          Distributions will be made in accordance with the requirements of
Code Section 401(a)(9), including the minimum distribution incidental benefit
requirements. Notwithstanding the foregoing, effective January 1, 2003, any
distributions pursuant to Code Section 401(a)(9) shall be administered in
accordance with the requirements of Appendix D hereto.

6.7          (a)           For purposes of Sections 6 and 8, if a Participant is
reemployed by a Plan Sponsor after the payment of his pension has commenced or
if the Participant continues to be employed by a Plan Sponsor after his Normal
Retirement Date, the payment of that portion of his pension attributable to
contributions by Plan Sponsors shall be suspended for each month during which he
performs substantial service for a Plan Sponsor. For purposes of this Section, a
Participant will be deemed to perform substantial service for a month if he
receives payment for services performed for any Plan Sponsor on eight (8) or
more days during the month, including payments which were made for reasons other
than the performance of duties.

(b)           The payment of a pension which has been suspended shall resume no
later than the first day of the third calendar month after the month in which
the Participant ceases to perform substantial service for a Plan Sponsor. Upon
resumption, the initial payment shall include the amount of the payment owed for
the calendar month of resumption and any amounts which were withheld during the
period between the cessation of the performance of substantial service by the
Participant and the resumption of payment, reduced by any offsets described in
Subsection (c) of this Section. Although resumed benefits generally shall not be
actuarially adjusted to reflect the suspended benefits, a Participant shall
receive a pension upon resumption which shall be no less than the Actuarial
Equivalent of the benefits, if any, payable under Section 2 of Appendix B to the
Plan.

(c)           Upon resuming payment of a pension under Subsection (b) of this
Section, there shall be deducted or offset from the payments an amount equal to
any payments made by the Plan to the Participant for any months during which the
Participant performed substantial service for a Plan Sponsor, provided that the
amount of the deduction or offset shall not exceed in any one month 25% of that
month’s retirement benefit payment which would have been due and owing to the
Participant, except that the initial payment made upon the resumption of benefit
payments shall be subject to deduction or offset without limitation.

(d)           The payment of a pension shall not be suspended as provided in
Subsection (a) of this Section unless the Plan Administrator notifies the
Participant of the suspension by personal delivery or first class mail during
the first calendar month in which payments are to be suspended. The notification
shall contain a description of the specific reasons why payments is being
suspended, a general description of the provisions of the Plan relating to the
suspension of benefits and a copy of those provisions, a statement to the effect
that applicable Department of Labor regulations may be found in Section
2530.203-3 of the Code of Federal Regulations and a statement that the
Participant may employ the claims procedures described in Plan Section 10 in
order to obtain a review by the Plan Administrator of its decision to suspend
payment. If a

 

20

 

--------------------------------------------------------------------------------



reduction or offset is to be made to a Participant’s pension under Subsection
(c) of this Section, the notification shall also describe the periods of
employment with respect to which payments were previously made from the Plan and
during which the Participant performed substantial service for a Plan Sponsor,
the amount of pension subject to reduction or offset and the manner in which the
Plan intends to reduce or offset the retirement benefit.

(e)           A Participant who is receiving a pension must notify the Plan
Administrator of any employment, and in connection therewith the Plan
Administrator shall be entitled to request from the Participant any reasonable
information which the Plan Administrator deems necessary to verify whether or
not the Participant is employed. The Plan Administrator may, at any times and at
any frequency as it deems reasonable, require any Participant who is receiving a
pension, as a condition to receiving any future pension payments, to certify to
the Plan Administrator in writing that he is unemployed or to provide
information sufficient to establish that he is not performing substantial
service for any Plan Sponsor. If the Plan Administrator becomes aware that a
Participant who is receiving a pension from the Plan is employed and is
performing substantial service in a month for a Plan Sponsor and has not
notified the Plan Sponsor of that employment, the Plan Administrator shall be
entitled, unless it is unreasonable under the circumstances to do so, to assume
that the Participant has performed substantial service for that month.

(f)            A Participant who is receiving a pension shall be entitled to
request the Plan Administrator to determine whether any specific contemplated
employment for a Plan Sponsor by the Participant will constitute substantial
service. Any request shall be treated as a claim for benefits under Plan Section
10, and accordingly the Participant shall be required to follow the claims
procedure described in Plan Section 10 in presenting a request.

(g)           In order to be entitled to the resumption of payment of a pension,
the Participant must notify the Plan Administrator in writing that he has ceased
to perform substantial service. The notification by the Plan Administrator which
is described in Subsection (d) of this Section shall describe the procedure
which the Participant must follow in notifying the Plan Administrator that he
has ceased to perform substantial service for a Plan Sponsor and shall include
the forms which the Participant must file with the Plan Administrator in
connection therewith.

(h)           If a Participant, the payment of whose pension has been suspended,
resumes employment with a Plan Sponsor, his pension shall be recomputed upon his
subsequent retirement to reflect payments previously paid to him.

(i)             The provisions of this Section 6.7 shall be given no effect
until implemented by written action of the Plan Administrator and, in that
event, shall be applied prospectively only.

6.8          Notwithstanding anything contained to the contrary in this Section
6, the annual payments to a Participant who is among the 25 active or former
Highly Compensated Employees

 

21

 

--------------------------------------------------------------------------------



(within the meaning of Code Section 414(q)) who receive during their most recent
year of employment with a Plan Sponsor or any prior year the greatest Annual
Compensation (determined without regard to the Annual Compensation Limit) shall
not exceed an amount equal to the payments that would be made on behalf of the
Participant under a single life annuity that is the Actuarial Equivalent of the
sum of the Participant’s Accrued Benefit and the Participant’s other benefits.
The restrictions of this Section 6.8 will not apply, however, if:

(a)           after payment to a Participant described in this Section of all
benefits payable to that Participant under the Plan, the value of the assets of
the Fund equals or exceeds 110% of the value of the Plan’s current liabilities,
as defined in Code Section 412(1)(7);

(b)           the value of the benefits described in Subsection (c) of this
Section for a Participant described in this Section 6.8 is less than one percent
(1%) of the value of the Plan’s current liabilities before such distribution, as
defined in Code Section 412(l)(7); or

(c)           the value of all benefits under the Plan payable to a Participant
described in this Section does not exceed the amount described in Code Section
411(a)(11)(A).

For purposes of this Section, the term “other benefits” includes loans in excess
of the amounts set forth in Code Section 72(p)(2)(A), any periodic income, any
withdrawal values payable to a living Participant, and any death benefits not
provided for by insurance on the Participant’s life which is payable from the
Plan. In the event of a termination of the Plan in accordance with Plan Section
13, the benefits payable to any active or former Highly Compensated Employee
shall be limited to a benefit that is nondiscriminatory under Code Section
401(a)(4).

The provisions of this Section 6.8 become effective January 1, 1991.

6.9          Effective January 1, 1993, notwithstanding any provisions of the
Plan to the contrary that would otherwise limit a Distributee’s election under
this Section 6, a Distributee may elect, at the time and in the manner
prescribed by the Plan Administrator, to have any portion of a distribution
pursuant to this Section which is an Eligible Rollover Distribution paid
directly to an Eligible Retirement Plan specified by the Distributee in a Direct
Rollover so long as all Eligible Rollover Distributions to a Distributee for a
calendar year total or are expected to total at least $200 and, in the case of a
Distributee who elects to directly receive a portion of an Eligible Rollover
Distribution and directly roll the balance over to an Eligible Retirement Plan,
the portion that is to be directly rolled over totals at least $500. An Eligible
Rollover Distribution to which Code Sections 401(a)(11) and 417 do not apply may
commence as soon as practicable but no sooner than the eighth day after the
notice required by Treasury Regulations Section 1.411 (a)-11(c) is given,
provided that:

(a)           the Plan Administrator clearly informs the Distributee that the
Distributee has a right to a period of at least 30 days after receiving the
notice to consider the decision of whether or not to elect a distribution and a
particular distribution option; and

 

22

 

--------------------------------------------------------------------------------



(b)          the Distributee and, if spousal consent is otherwise required by
the provisions of this Plan, the spouse of the Distributee, after receiving the
notice, affirmatively waive the 30-day period.

SECTION 7

 

PAYMENT OF BENEFITS ON TERMINATION OF EMPLOYMENT OR DEATH

7.1          Transfer of a Participant from one Plan Sponsor to another Plan
Sponsor or to an Affiliate shall not be deemed for any purpose under the Plan to
be a termination of employment of the Participant. For purposes of this Section
only, Morrison Fresh Cooking, Inc. and Morrison Health Care, Inc. shall be
deemed to be Affiliates of the Primary Sponsor from and after the effective date
of the distributions of the common stock of Morrison Fresh Cooking, Inc. and of
the common stock of Morrison Health Care, Inc. to the stockholders of the
Primary Sponsor.

7.2          If a Participant ceases to be an Employee for any reason other than
the attainment of Retirement Date, he, or his surviving spouse, shall be
entitled to receive that portion of his Accrued Benefit in which he is vested as
of his termination of employment according to the following vesting schedule:

    Full Years of
  Vesting Service

--------------------------------------------------------------------------------

Percentage
Vested

--------------------------------------------------------------------------------

  Less than Five     0%   Five or more    100%

 

The pension payable to a Participant, or his surviving spouse, shall be
determined in a similar manner as the pension payable pursuant to Plan Section
5.2 is determined but based on his years of Credited Service (and Benefit
Service) as of his termination of employment. Such pension shall commence on
what would have been his Normal Retirement Date, except that the pension payable
to a Participant or his surviving spouse, who consents to payment prior to what
would have been his Normal Retirement Date shall commence upon, or any time
after, what would have been his Early Retirement Date, reduced by the applicable
factors pursuant to Plan Section 1.2 for each year by which the commencement of
such pension precedes the Participant’s Normal Retirement Date. Notwithstanding
the foregoing, if the present value Actuarial Equivalent of a Participant’s
vested Accrued Benefit is $5,000 or less, payment shall be made with a
reasonable period of time after the end of the Plan Year in which the
Participant’s termination of employment occurs. The pension shall be payable
pursuant to Plan Section 6.

Effective March 27, 2005, however, in the event of a mandatory distribution made
on or after March 28, 2005, greater than $1,000, if the Participant does not
elect, in accordance with Plan sections 6.2(d) and 6.2(e), to have such
distribution paid directly to an Eligible Retirement Plan specified by the
Participant in a direct rollover, or consent to receive the distribution
directly, then the Plan Administrator may elect to leave the Participant’s
Accrued Benefit in the Plan until the earlier of (i) the Participant’s Normal
Retirement Date, in accordance with Plan

 

23

 

--------------------------------------------------------------------------------



section 6.6, or (ii) the time the Plan Administrator pays the distribution in a
direct rollover to an individual retirement plan designated by the Plan
Administrator

7.3          As of a Participant’s death or termination of employment, that
portion of his Accrued Benefit in which he is not vested shall be forfeited, and
any forfeitures resulting from the operation of this Section 7 shall be used to
reduce the cost of the Plan by reducing future Plan Sponsor contributions.

7.4          (a)           For the purpose of determining a Participant’s
Accrued Benefit only, the Plan shall disregard years of Credited Service (and
Benefit Service) performed by the Participant with respect to which the
Participant received a distribution of the present value of his vested Accrued
Benefit attributable to his years of Credited Service and Benefit Service. For
this purpose, a nonvested Participant shall be deemed to have received a
distribution of zero dollars.

(b)           In the case of a cash out described in Plan Section 7.4(a) which
is less than the lump sum present value of the Participant’s vested Accrued
Benefit immediately prior to the distribution, the Accrued Benefit attributable
to Credited Service (and Benefit Service) that is not required to be taken into
account is the Accrued Benefit multiplied by a fraction, the numerator of which
is the amount of the distribution and the denominator of which is the lump sum
present value of his total vested Accrued Benefit immediately prior to the
distribution.

(c)           The Accrued Benefit of a Participant which is disregarded under
Plan Section 7.4(a) shall be restored upon repayment to the Plan of the full
amount of the distribution with interest on that amount compounded annually at
the rate of 120% of the federal mid-term rate as in effect under Code Section
1274 at the beginning of each Plan Year from the date of distribution to the
date of repayment, or upon reemployment if the Participant received a deemed
distribution of zero dollars; provided that:

(1)           The distribution received under Plan Section 7.4(a) was less than
the lump sum present value of the Member’s Accrued Benefit, and

(2)           The Participant resumes employment covered under the Plan and
makes repayment within five years of the resumption of employment.

7.5          In the event that an amendment to the Plan directly or indirectly
changes the vesting schedule of the Plan, the vested percentage for each
Participant accumulated to the date when the amendment is adopted shall not be
reduced as a result of such amendment. In addition, any Participant with at
least three (3) years of Vesting Service may irrevocably elect to remain under
the vesting schedule in operation prior to the amendment with respect to
benefits accrued both before and after the amendment.

 

24

 

--------------------------------------------------------------------------------



SECTION 8

 

ADMINISTRATION OF THE PLAN

8.1          Trust Agreement. The Primary Sponsor shall enter into a Trust with
the Trustee for the management of the Fund, which Trust shall form a part of the
Plan and is incorporated herein by reference.

8.2          Operation of the Plan Administrator. The Primary Sponsor shall
appoint the Plan Administrator. If an organization is appointed to serve as the
Plan Administrator, then the Plan Administrator may designate in writing a
person who may act on behalf of the Plan Administrator. The Primary Sponsor
shall have the right to remove the Plan Administrator at any time by notice in
writing. The Plan Administrator may resign at any time by written notice of
resignation to the Trustee and the Primary Sponsor. Upon removal or resignation,
or in the event of the dissolution of the Plan Administrator, the Primary
Sponsor shall appoint a successor.

 

8.3

Fiduciary Responsibility.

(a)           The Plan Administrator, as a Named Fiduciary, may allocate its
fiduciary responsibilities among Fiduciaries, other than the Trustee, designated
in writing by the Plan Administrator and may designate in writing other persons
(other than the Trustee) to carry out its fiduciary responsibilities under the
Plan. The Plan Administrator may remove any such person designated to carry out
its fiduciary responsibilities under the Plan by notice in writing to such
person.

(b)           The Plan Administrator and each other Fiduciary may employ persons
to perform services and to render advice with regard to any of the Fiduciary’s
responsibilities under the Plan. Charges for all services performed shall be
directly paid by the Fund.

(c)           Each Plan Sponsor shall indemnify and hold harmless each person
constituting the Plan Administrator from and against any and all claims, losses,
costs, expenses (including, without limitation, attorney’s fees and court
costs), damages, actions or causes of action arising from, on account of or in
connection with the performance by such person of his duties in such capacity,
other than such of the foregoing arising from, on account of or in connection
with the willful neglect or willful misconduct or gross negligence of such
person so acting.

 

8.4

Duties of the Plan Administrator.

(a)           The Plan Administrator shall advise the Trustee with respect to
all payments made under the terms of the Plan and shall direct the Trustee in
writing to make such payments; provided, however, in no event shall the Trustee
be required to make payments if the Trustee has actual knowledge that the
payments are contrary to the terms of this Plan or the Trust.

(b)           The Plan Administrator shall establish rules, not contrary to the
provisions of the Plan and the Trust, for the administration of the Plan and the
transaction of its

 

25

 

--------------------------------------------------------------------------------



business. All elections and designations to be made under the Plan by a
Participant or Beneficiary shall be made on forms prescribed by the Plan
Administrator. The Plan Administrator shall have discretionary authority to
construe the terms of the Plan and shall determine all questions arising in the
administration, interpretation and application of the Plan, including, but not
limited to, those concerning eligibility for benefits. All determinations of the
Plan Administrator shall be conclusive and binding on all Employees,
Participants, Beneficiaries, and Fiduciaries, subject to the provisions of the
Plan and the Trust and subject to applicable law.

(c)           The Plan Administrator shall furnish Participants and
Beneficiaries with all disclosures now or hereafter required by ERISA or the
Code. The Plan Administrator shall file the various reports and disclosures
concerning the Plan and its operations as required by ERISA and by the Code, and
shall be responsible for maintaining all records of the Plan.

8.5          Investment Manager. The Primary Sponsor may, by action in writing
certified by notice to the Trustee, appoint an investment manager. Any
Investment Manager may be removed in the same manner in which appointed, and in
the event of removal, the investment Manager shall, as soon as possible, but in
no event more than thirty (30) days after notice of removal, turn over all
assets managed by it to the Trustee or to any successor investment Manager
appointed, and shall make a full accounting to the Primary Sponsor with respect
to all assets managed by it since its appointment as an Investment Manager.

8.6          Investment Committee. The Primary Sponsor may, by action in writing
certified by notice to the Trustee, appoint an Investment Committee to direct
the investment of the Plan. The Investment Committee shall consist of one or
more persons and the Primary Sponsor shall have the right to remove any person
constituting any part of the Investment Committee at any time by notice in
writing to such person. A person constituting any part of the Investment
Committee may resign at any time by written notice of resignation to the Primary
Sponsor. Upon removal, resignation or death, the Primary Sponsor may appoint a
successor to that person. Until a successor has been appointed, the remaining
persons constituting the Investment Committee may continue to act as the
Investment Committee.

8.7          Action by the Primary Sponsor or a Plan Sponsor. Any action to be
taken by the Primary Sponsor or a Plan Sponsor shall be taken by resolution or
written direction duly adopted by its board of directors or appropriate
governing body; provided, however, that by resolution or written direction, the
board of directors or appropriate governing body may delegate to any officer or
other appropriate person the authority to take any such actions as may be
specified in such resolution or written direction.

8.8          Employees of Commonly Controlled Businesses. Except as provided in
Section 3 of Appendix B to the Plan, all employees of all corporations which are
members of a controlled group of corporations (as defined in Section 414(b) of
the Code), all employees of all trades or businesses (whether or not
incorporated) which are under common control (as defined in Section 414(c) of
the Code), and all employees of all corporations, partnerships, or other
organizations which are members of an affiliated service group (as defined in
Section 414(m) of the Code) and

 

26

 

--------------------------------------------------------------------------------



all employees of any other entity required to be aggregated with a Plan Sponsor
pursuant to regulations under Section 414(o) of the Code shall be treated as
employed by a single employer.

8.9          Appeals Fiduciary. The Primary Sponsor shall appoint an Appeals
Fiduciary. The Appeals Fiduciary shall be required to review claims for benefits
payable due to a Participant’s Disability that are initially denied by the Plan
Administrator and for which the claimant requests a full and fair review
pursuant to Section 9.4. The Appeals Fiduciary may not be the individual who
made the initial adverse determination with respect to any claim he reviews and
may not be a subordinate of any individual who made the initial adverse
determination. The Appeals Fiduciary may be removed in the same manner in which
appointed or may resign at any time by written notice of resignation to the
Primary Sponsor. Upon such removal or resignation, the Primary Sponsor shall
appoint a successor.

SECTION 9

 

CLAIM REVIEW PROCEDURE

9.1          Notice of Denial. If a Participant or a Beneficiary is denied a
claim for benefits under the Plan, the Plan Administrator shall provide to the
claimant written notice of the denial within ninety (90) days (forty-five (45)
days with respect to a denial of any claim for benefits due to the Participant’s
Disability) after the Plan Administrator receives the claim, unless special
circumstances require an extension of time for processing the claim. If such an
extension of time is required, written notice of the extension shall be
furnished to the claimant prior to the termination of the initial 90-day period.
In no event shall the extension exceed a period of ninety (90) days (thirty (30)
days with respect to a claim for benefits due to the Participant’s Disability)
from the end of such initial period. With respect to a claim for benefits due to
the Participant’s Disability, an additional extension of up to thirty (30) days
beyond the initial 30-day extension period may be required for processing the
claim. In such event, written notice of the extension shall be furnished to the
claimant within the initial 30-day extension period. Any extension notice shall
indicate the special circumstances requiring the extension of time, the date by
which the Plan Administrator expects to render the final decision, the standards
on which entitlement to benefits are based, the unresolved issues that prevent a
decision on the claim and the additional information needed to resolve those
issues.

9.2          Contents of Notice of Denial. If a Participant or Beneficiary is
denied a claim for benefits under a Plan, the Plan Administrator shall provide
to such claimant written notice of the denial which shall set forth:

 

(a)

the specific reasons for the denial;

(b)           specific references to the pertinent provisions of the Plan on
which the denial is based;

(c)           a description of any additional material or information necessary
for the claimant to perfect the claim and an explanation of why such material or
information is necessary;

 

27

 

--------------------------------------------------------------------------------



(d)          an explanation of the Plan’s claim review procedures, and the time
limits applicable to such procedures, including a statement of the claimant’s
right to bring a civil action under Sections 502(a) of ERISA following an
adverse benefit determination on review;

(e)           in the case of a claim for benefits due to a Participant’s
Disability, if an internal rule, guideline, protocol or other similar criterion
is relied upon in making the adverse determination, either the specific rule,
guideline, protocol or other similar criterion; or a statement that such rule,
guideline, protocol or other similar criterion was relied upon in making the
decision and that a copy of such rule, guideline, protocol or other similar
criterion will be provided free of charge upon request; and

(f)            in the case of a claim for benefits due to a Participant’s
Disability, if a denial of the claim is based on a medical necessity or
experimental treatment or similar exclusion or limit, an explanation of the
scientific or clinical judgment for the denial, an explanation applying the
terms of the Plan to the claimant’s medical circumstances or a statement that
such explanation will be provided free of charge upon request.

9.3          Right to Review. After receiving written notice of the denial of a
claim or that a domestic relations order is a qualified domestic relations
order, a claimant or his representative shall be entitled to:

(a)           request a full and fair review of the denial of the claim or
determination that a domestic relations order is a qualified domestic relations
order by written application to the Plan Administrator (or Appeals Fiduciary in
the case of a claim for benefits payable due to a Participant’s Disability);

(b)           request, free of charge, reasonable access to, and copies of, all
documents, records, and other information relevant to the claim;

(c)           submit written comments, documents, records, and other information
relating to the denied claim to the Plan Administrator or Appeals Fiduciary, as
applicable; and

(d)           a review that takes into account all comments, documents, records,
and other information submitted by the claimant relating to the claim, without
regard to whether such information was submitted or considered in the initial
benefit determination.

 

9.4

Application for Review.

(a)           If a claimant wishes a review of the decision denying his claim to
benefits under the Plan, other than a claim described in Subsection (b) of this
Section 9.4, or if a claimant wishes to appeal a decision that a domestic
relations order is a qualified domestic relations order, he must submit the
written application to the Plan Administrator within sixty (60) days after
receiving written notice of the denial or notice that the domestic relations
order is a qualified domestic relations order.

 

28

 

--------------------------------------------------------------------------------



(b)          If the claimant wishes a review of the decision denying his claim
to benefits under the Plan due to a Participant’s Disability, he must submit the
written application to the Appeals Fiduciary within one hundred eighty (180)
days after receiving written notice of the denial. With respect to any such
claim, in deciding an appeal of any denial based in whole or in part on a
medical judgment (including determinations with regard to whether a particular
treatment, drug, or other item is experimental, investigational, or not
medically necessary or appropriate), the Appeals Fiduciary shall

(1)           consult with a health care professional who has appropriate
training and experience in the field of medicine involved in the medical
judgment; and

(2)           identify the medical and vocational experts whose advice. was
obtained on behalf of the Plan in connection with the denial without regard to
whether the advice was relied upon in making the determination to deny the
claim.

Notwithstanding the foregoing, the health care professional consulted pursuant
to this Subsection (b) shall be an individual who was not consulted with respect
to the initial denial of the claim that is the subject of the appeal or a
subordinate such individual.

9.5          Hearing. Upon receiving such written application for review, the
Plan Administrator or Appeals Fiduciary, as applicable, may schedule a hearing
for purposes of reviewing the claimant’s claim, which hearing shall take place
not more than thirty (30) days from the date on which the Plan Administrator or
Appeals Fiduciary received such written application for review.

9.6          Notice of Hearing. At least ten (10) days prior to the scheduled
hearing, the claimant and his representative designated in writing by him, if
any, shall receive written notice of the date, time, and place of such scheduled
hearing. The claimant or his representative, if any, may request that the
hearing be rescheduled, for his convenience, on another reasonable date or at
another reasonable time or place.

9.7          Counsel. All claimants requesting a review of the decision denying
their claim for benefits may employ counsel for purposes of the hearing.

9.8          Decision on Review. No later than sixty (60) days (forty-five (45)
days with respect to a claim for benefits due to the Participant’s Disability)
following the receipt of the written application for review, the Plan
Administrator or the Appeals Fiduciary, as applicable, shall submit its decision
on the review in writing to the claimant involved and to his representative, if
any, unless the Plan Administrator or Appeals Fiduciary determines that special
circumstances (such as the need to hold a hearing) require an extension of time,
to a day no later than one hundred twenty (120) days (ninety (90) days with
respect to a claim for benefits due to the Participant’s Disability) after the
date of receipt of the written application for review. If the Plan Administrator
or Appeals Fiduciary determines that the extension of time is required, the Plan
Administrator or Appeals Fiduciary shall furnish to the claimant written notice
of the extension before the expiration of the initial sixty (60) day (forty-five
(45) days with respect to a

 

29

 

--------------------------------------------------------------------------------



claim for benefits due to the Participant’s Disability) period. The extension
notice shall indicate the special circumstances requiring an extension of time
and the date by which the Plan Administrator or Appeals Fiduciary expects to
render its decision on review. In the case of a decision adverse to the
claimant, the Plan Administrator or Appeals Fiduciary shall provide to the
claimant written notice of the denial which shall include:

 

(a)

the specific reasons for the decision;

(b)           specific references to the pertinent provisions of the Plan on
which the decision is based;

(c)           a statement that the claimant is entitled to receive, upon request
and free of charge, reasonable access to, and copies of, all documents, records,
and other information relevant to the claimant’s claim for benefits;

(d)           an explanation of the Plan’s claim review procedures, and the time
limits applicable to such procedures, including a statement of the claimant’s
right to bring an action under Section 502(a) of ERISA following the denial of
the claim upon review;

(e)           in the case of a claim for benefits due to the Participant’s
Disability, if an internal rule, guideline, protocol or other similar criterion
is relied upon in making the adverse determination, either the specific rule,
guideline, protocol or other similar criterion; or a statement that such rule,
guideline, protocol or other similar criterion was relied upon in making the
decision and that a copy of such rule, guideline, protocol or other similar
criterion will be provided free of charge upon request;

(f)            in the case of a claim for benefits due to a Participant’s
Disability, if a denial of the claim is based on a medical necessity or
experimental treatment or similar exclusion or limit, an explanation of the
scientific or clinical judgment for the denial, an explanation applying the
terms of the Plan to the claimant’s medical circumstances or a statement that
such explanation will be provided free of charge upon request; and

(g)           in the case of a claim for benefits due to a Participant’s
Disability, a statement regarding the availability of other voluntary
alternative dispute resolution options.

9.9          In the event that a Participant or Beneficiary is denied a claim
for benefits under the Plan, the Plan Administrator shall provide to such
claimant written notice of the denial which shall set forth:

 

(a)

the specific reasons for the denial;

(b)           specific references to the pertinent provisions of the Plan on
which the denial is based;

(c)           a description of any additional material or information necessary
for the claimant to perfect the claim and an explanation of why such material or
information is necessary; and

 

30

 

--------------------------------------------------------------------------------



 

(d)

an explanation of the Plan’s claim review procedure.

9.10        After receiving written notice of the denial of a claim, a claimant
or his representative may request a full and fair review of the denial by
written application to the Plan Administrator, review pertinent documents,
submit issues and comments in writing to the Plan Administrator.

9.11        If the claimant wishes such a review of the decision denying his
claim to benefits under the Plan, he must submit such written application to the
Plan Administrator within sixty (60) days after receiving written notice of the
denial.

9.12        Upon receiving the written application for review, the Plan
Administrator shall schedule a hearing for purposes of reviewing the claimant’s
claim, which hearing shall take place not more than thirty (30) days from the
date on which the Plan Administrator received the written application for
review.

9.13        At least ten (10) days prior to the scheduled hearing, the claimant
and his representative designated in writing by him shall receive written notice
of the date, time, and place of such scheduled hearing. The claimant or his
representative may request that the hearing be rescheduled, for his convenience,
on another reasonable date or at another reasonable time or place.

9.14        All claimants requesting a review of the decision denying their
claim for benefits may employ counsel for purposes of the hearing.

9.15        No later than sixty (60) days after receiving the written
application for review, Plan Administrator shall submit its decision in writing
to the claimant and to his representative, if any; provided, however, a decision
on the written application for review may be extended, if special circumstances,
such as the need to hold a hearing require an extension time, to a date no later
than one hundred twenty (120) days after the date of receipt of the written
application for review. The decision shall include specific reasons therefor and
specific references to the pertinent Plan provisions on which it is based.

SECTION 10

 

LIMITATION OF ASSIGNMENT PAYMENTS TO LEGALLY

INCOMPETENT DISTRIBUTEE AND UNCLAIMED PAYMENTS

10.1        No benefit which shall be payable under the Plan to any person shall
be subject in any manner to anticipation, alienation, sale, transfer,
assignment, pledge, encumbrance or charge, and any attempt to anticipate,
alienate, sell, transfer, assign, pledge, encumber or charge same shall be void.
No benefit shall in any manner be liable for, or subject to, the debts,
contracts, liabilities, engagements or torts of any person, nor shall it be
subject to attachment legal process for, or against, any person, and the same
shall not be recognized under the Plan, except to such extent as may be required
by law. Notwithstanding the above, this Section shall not apply to a qualified
domestic relations order (as defined in Section 414(p) of the Code), and
benefits may be paid pursuant to the provisions of such an order. The Plan
Administrator shall develop

 

31

 

--------------------------------------------------------------------------------



procedures in accordance with applicable federal regulations to determine
whether a domestic relations order is qualified, and, if so, the procedures for
complying therewith.

10.2        If any person who shall be entitled to any benefit under the Plan
shall become bankrupt or shall attempt to anticipate, alienate, sell, transfer,
assign, pledge, encumber or charge the benefit under the Plan, then the payment
of that benefit shall, in the discretion of the Plan Administrator, terminate
and in that event the Trustee shall hold or apply the same for the benefit of
such person, his spouse, children, other dependents or any of them in the manner
and proportion as the Plan Administrator shall determine.

10.3        Whenever any benefit which shall be payable under the Plan is to be
paid to or for the benefit of any person who is then a minor or determined to be
incompetent by qualified medical advice, the Plan Administrator need not require
the appointment of a guardian or custodian, but shall be authorized to cause the
same to be paid over to the person having custody of the minor or incompetent,
or to cause the same to be paid to the minor or incompetent without the
intervention of a guardian or custodian, or to cause the same to be paid to a
legal guardian or custodian of the minor or incompetent if one has been
appointed or to cause the same to be used for the benefit of the minor or
incompetent.

10.4        If the Plan Administrator cannot ascertain the whereabouts of any
person to whom a payment is due under the Plan, the Plan Administrator may
direct that the payment and all remaining payments otherwise due to the person
be cancelled on the records of the Plan and the amount thereof applied as a
forfeiture in accordance with Plan Section 7.3, except that, in the event the
person later notifies the Plan Administrator of his whereabouts and requests the
payments due to him under the Plan, the Plan Sponsor shall contribute to the
Plan an amount equal to be paid to him as soon as administratively feasible.

SECTION 11

 

PROHIBITION AGAINST DIVERSION

At no time shall any part of the Fund be used for or diverted to purposes other
than the exclusive benefit of the Participants or their Beneficiaries, subject,
however, to the payment of all taxes and administrative expenses and subject to
the provisions of the Plan with respect to returns of contributions.

SECTION 12

 

LIMITATION OF RIGHTS

Neither the Plan, the Trust nor the fact of Plan participation shall give any
Employee or other person any right except to the extent that the right is
specifically fixed under the terms of the Plan and the Fund is sufficient
therefor. The establishment of the Plan shall not be construed to give any
Employee a right to continue in the employ of a Plan Sponsor or as interfering
with the right of the Plan Sponsor to terminate the employment of any Employee
at any time.

 

32

 

--------------------------------------------------------------------------------



SECTION 13

 

AMENDMENT AND TERMINATION

13.1        The Primary Sponsor reserves the right at any time to amend or
terminate the Plan or the Trust in whole or in part by notice thereof in writing
delivered to the Trustee; provided, however, that the Primary Sponsor shall have
no power to amend the Plan in such manner as would cause or permit any portion
of the Fund to be used for purposes other than for the exclusive benefit of
Participants or their Beneficiaries, or as would cause or permit any portion of
the Fund to become the property of a Plan Sponsor; and provided further, that
the duties or liabilities of the Trustee shall not be increased without the
Trustee’s written consent. No amendments shall have the effect of retroactively
depriving Participants or Beneficiaries of rights already accrued under the
Plan. No Plan Sponsor other than the Primary Sponsor shall have right to so
amend or terminate the Plan or the Trust.

13.2        Each Plan Sponsor, other than the Primary Sponsor, shall have the
right to terminate its participation in the Plan and Trust by the adoption of a
resolution of its board of directors or other appropriate governing body and the
giving of notice in writing to the Primary Sponsor and the Trustee, unless the
termination would result in the disqualification of the Plan or the Trust as to
any other Plan Sponsor. If contributions by or on behalf of a Plan Sponsor
completely and permanently cease, the Plan and Trust shall be deemed terminated
as to such Plan Sponsor, provided, however, that if contributions of a Plan
Sponsor completely and permanently cease in connection with a bankruptcy
proceeding where that Plan Sponsor is the bankrupt entity, such circumstances,
in and of themselves, shall not cause any portion of the Plan and Trust to be
deemed terminated. In the event of the termination of the Plan, the benefits
payable to any ‘highly compensated employee,’ as defined in Code Section 414(q),
is limited to an amount that is nondiscriminatory under Code Section 401(a)(4).

13.3        In the event that the Primary Sponsor shall desire to terminate the
Plan, within meaning of Section 4041 of ERISA, the Plan Administrator shall
notify the PBGC, each Participant, each Beneficiary, and each other affected
party of the proposed termination of the Plan in accordance with the provisions
of the Single-Employer Pension Plan Amendments Act of 1986 (“SEPPAA”) and
regulations issued by the PBGC thereunder. Amounts paid from the Fund pursuant
to a termination of the Plan and final distribution of the Fund shall be in
accordance with Section 13.4 of the Plan, subject to SEPPAA and regulations
issued by the PBGC thereunder.

13.4        In the event of the termination of the Plan in accordance with
Section 4041 of ERISA, the assets of the Plan shall be distributed in accordance
with Section 4044 of ERISA and any regulations issued thereunder. In order that
the assets of the Plan may be properly allocated, the total benefits payable
under the Plan shall be divided with respect to each affected Participant among
the priority categories (a) through (g) set forth below. Each affected
Participant’s benefit assigned to a particular priority category shall then be
separated between basic benefits and non-basic benefits. The Plan Administrator
shall then value each type of benefit in each priority category in accordance
with the valuation factors prescribed by the PBGC, and shall then allocate the
assets of the Plan sequentially to the following priority categories:

 

33

 

--------------------------------------------------------------------------------



(a)          That portion, if any, of each Participant’s Accrued Benefit which
is derived from his voluntary employee contributions.

(b)           That portion, if any, of each Participant’s Accrued Benefit which
is derived from his mandatory employee contributions.

(c)           Those benefits, excluding any increases in such benefits resulting
from Plan amendments during the preceding five (5) years, payable as an annuity
under the terms of the Plan to all Participants and Beneficiaries:

(1)           to whom benefits have been in pay status for at least three (3)
years prior to the date of the Plan’s termination, taking the lowest benefit in
pay status during such three (3) year period, and

(2)           to whom benefits (other than those described in the foregoing
priority (c)(1)) would have been in pay status as of the beginning of such three
(3) year period had an eligible Participant actually retired on a retirement
date prior to the beginning of such three (3) year period, as if such benefits
had commenced as a Normal Fund Payment as of the beginning of such three (3)
year period.

(d)           Those basic benefits, other than those benefits payable pursuant
to the foregoing priority categories (b) and (c) to which Participants or their
Beneficiaries are entitled, or would be, entitled if their employment were
terminated on the date of the Plan’s termination, to the extent such benefits
are guaranteed by the PBGC. For purposes of this Section, the term “basic
benefits” means the type of benefits which are, or would be, guaranteed under
Section 4022 of ERISA and the regulations issued thereunder, without regard to
the limitations set forth in Section 4022(b) of ERISA.

(e)           All other benefits payable in which such Participant is vested as
of the date of its termination; provided, however, that if the Plan assets are
insufficient to satisfy in full the benefits provided pursuant to this priority
category (e), the available assets shall be allocated in accordance with Section
13.6 of the Plan.

(f)           All other benefits provided for under the Plan.

(g)           If any assets remain as a result of actuarial error after complete
allocation pursuant to this Section 13.4, such remaining assets shall be paid to
the terminating Plan Sponsor.

13.5        In the event Plan assets shall be insufficient to provide in full
the benefits of the entire class of individuals described within any priority
category other than priority category (e), the available assets for such class
shall be allocated among the Participants of that class and their Beneficiaries,
pro rata among such individuals on the basis of the present value (as of the
Participating Plan’s termination date) of their respective benefits as described
in such Section 4044.

13.6        In the event that the assets available for allocation under Section
13.4(e) are insufficient to satisfy in full the benefits of Participants
described within that Section, the

 

34

 

--------------------------------------------------------------------------------



available assets for such class shall be allocated on the basis of the benefits
of Participants of that class and their Beneficiaries, based upon the Plan as in
effect at the beginning of the five (5) year period ending on the date of
termination; or, if additional assets remain available for allocation under such
Section 13.4(e), the available assets shall be allocated on the basis of the
Plan as amended by the most recent amendment to the Plan effective during such
five (5) year period, under which the assets available for allocation are
sufficient to satisfy in full the benefits of the class of individuals described
in Section 13.4(e) and any assets thereafter remaining to be allocated under
such Section 13.4(e) shall be allocated on the basis of the Plan as amended by
the next succeeding amendment to the Plan effective during such five (5) year
period.

13.7        The Plan Administrator may direct that any benefit payable in
accordance with Section 13.4 shall be provided through the continuance of the
existing Trust or through the purchase of annuity contracts from an insurance
company, or by a combination thereof.

13.8        In the case of any merger or consolidation of the Plan with, or any
transfer of the assets or liabilities of the Plan to any other plan qualified
under Code Section 401, the terms of the merger, consolidation or transfer shall
be such that each Participant in the Plan would receive (in the event of
termination of the Plan or its successor immediately thereafter) a benefit which
is no less than the benefit which such Participant would have received in the
event of termination of the Plan immediately before the merger, consolidation or
transfer.

13.9        Subject to the limitations on entitlements to benefits contained in
this Section 13 and in Section 14 of the Plan, in the event of the termination
or partial termination of the Plan, each affected Participant’s Accrued Benefit
as of the date of such termination or partial termination, to the extent funded
as of such date, shall be fully vested, notwithstanding the provisions of
Section 7.3.

 

13.10

A Plan amendment--

(a)           which eliminates or reduces an early retirement benefit, if any,
or which eliminates or reduces a retirement-type subsidy (as defined in
regulations issued by the Department of the Treasury), if any, or

 

(b)

which eliminates an optional form of benefit,

shall not be effective with respect to benefits attributable to service before
the amendment is adopted. In the case of a retirement-type subsidy described in
Subsection (a) of this Section, this Section shall be applicable only to a
Participant who satisfies, either before or after the amendment, the
preamendment conditions for the subsidy.

SECTION 14

 

PREVENTION OF DISCRIMINATION ON EARLY TERMINATION

14.1        Notwithstanding any provision of the Plan to the contrary (except as
provided in Sections 14.2 through 14.5 below) the maximum amount of Plan Sponsor
contributions which may be used to provide benefits to a Participant whose
projected annual benefit exceeds $1,500 and who is among the twenty-five (25)
highest paid Employees (including Employees who are

 

35

 

--------------------------------------------------------------------------------



not Participants at a Commencement Date but who may later become Participants)
shall, in the event that the Plan is terminated within ten (10) years of a
Commencement Date, or in the event benefits are provided for the Participant at
any time and the full current costs of the Plan for the first ten (10) years
following a Commencement Date have not been funded, be limited to the largest of
the amounts stated in Section 14.2 of the Plan. For the purpose of this Section
14, “Commencement Date” shall mean the Effective Date of the Plan or the
effective date of any amendment to the Plan which increases the benefits
provided under the Plan.

14.2        The amount of Plan Sponsor contributions which may be used to
provide benefits when Section 14.1 applies shall be the largest of the following
amounts:

(a)           The Plan Sponsor’s contributions (or funds attributable thereto)
which would have been applied to provide the annual benefit if the Plan as in
effect on the day preceding the Commencement Date had been continued without
change;

 

(b)

$20,000;

(c)           An amount computed by multiplying (1) 20% of the first $50,000 of
the Participant’s average annual compensation during his last five (5) years of
service, by (2), the number of years since the Commencement Date and the date of
the termination of Plan or between the Commencement Date and the date benefits
become payable if that date precedes termination of the Plan or between the
Commencement Date and the date of the failure to meet the full current costs of
the Plan, as appropriate. For purposes of determining the contributions which
may be used for the benefit of a Participant when this Subsection (c) applies,
the number of years taken into account may be recomputed for each year if the
full current costs of this Plan are met for that year;

(d)           If the Participant is a substantial owner, as defined in Section
4022(b)(5) of ERISA, an amount which equals the present value of the benefit
guaranteed to the Participant under Section 4022 of ERISA or, if the Plan has
not yet terminated, an amount which equals the present value of the benefit
which would be guaranteed if the Plan terminated on the date the benefit
commences, determined in accordance with regulations of the PBGC; or

(e)           If the Participant is not a substantial owner, as defined in
Section 4022(b)(5) of ERISA, an amount which equals the present value of the
maximum benefit described in Section 4022(b)(3)(B) of ERISA (determined on the
date the Plan terminates or the date benefits commence, whichever is earlier)
without regard to any other limitations in Section 4022 of ERISA.

14.3        The limitation of Section 14.1 shall not be deemed to restrict the
payment of full pension or disability benefits provided by this Plan for any
Participant while the Plan remains in effect and while its full current costs
have been met, provided that the full current costs continue to be met for the
first ten (10) years following the Commencement Date or while the Plan remains
in effect and while its full current costs have not been met, provided that the
aggregate of benefits payable hereunder, in excess of these restrictions, does
not exceed the aggregate of

 

36

 

--------------------------------------------------------------------------------



Plan Sponsor contributions to the Plan. Notwithstanding the foregoing, no
benefits shall be paid in accordance with this Section 14.3 in the form of a
lump sum distribution.

14.4        If the benefits of any Participant shall have been suspended or
limited in accordance with the limitations of Section 14.1 because the full
current costs of the Plan shall not then have been met, and if the full current
costs shall thereafter be met, then the full amount of the benefits payable to
the Participant shall be resumed and the parts of the benefits which have been
suspended shall then be paid in full.

14.5        Notwithstanding anything in Section 14.1 above, if on the
termination of the Plan within the first ten (10) years after a Commencement
Date, the funds under the Plan are more than sufficient to provide benefits for
Participants and Beneficiaries as provided in Section 14.4, including full
benefits for all Participants other than for the twenty-five (25) highest paid
Employees as are still in the service of a Plan Sponsor and also including
benefits for such twenty-five (25) highest paid Employees as limited by Section
14.1 above, all as if they had reached their Normal Retirement Dates on the date
of termination, then any excess of the funds over those liabilities of the Plan
shall be used to provide benefits for the twenty-five (25) highest paid
Employees in excess of the limitations of Section 14.1 up to the benefits to
which those Employees would be entitled under Section 13.4 without those
limitations.

14.6        (a)          If the Plan is terminated at any time later than the
first ten (10) years after a Commencement Date, and at the time of the
termination, the full current costs for the first ten (10) years have not been
met, the benefits which any Participant described in Section 14.1 may receive
from the contributions of a Plan Sponsor will not exceed the benefits set forth
in Section 14.1 above.

(b)           If the Plan is amended by the Primary Sponsor so as to increase
substantially the extent of possible discrimination as to contributions and as
to benefits payable in the event the Plan is terminated, the limitations on
benefits as provided for in Section 14.1 shall apply from the date of the
amendment. However, the provisions of Section 14.1 shall take into account Plan
Sponsor contributions prior to the date of the amendment and expected to be made
subsequent to the date of the amendment based on the Participant’s compensation
on the date of the amendment.

(c)           If the Plan is terminated and if a Participant described in
Section 14.1 shall leave the employ of a Plan Sponsor when the full current
costs have been met, the benefits which he may receive from Plan Sponsor
contributions shall not at any time within ten (10) years after the Effective
Date exceed the benefits set forth in Section 14.1 above.

14.7        As used in this Section 14, the terms benefits and full current
costs shall have the meaning given them by Internal Revenue Service Reg.
§1.401-4(c)(2)(vi).

14.8        (a)          The conditions of this Section 14 shall not restrict
the full payment of any insurance, death or survivor’s benefit on behalf of a
Participant who dies while the Plan is in effect and its full current costs have
been met.

 

37

 

--------------------------------------------------------------------------------



(b)          The conditions of this Section 14 shall not restrict the current
payment of full pension benefits called for by the Plan for any retired or
terminated Participant while the Plan is in effect and its full current costs
have been met.

14.9        The provisions of this Section 14 shall become null and void
effective January 1, 1991.

SECTION 15

 

ADOPTION OF PLAN BY AFFILIATES

Any trade or business related to the Primary Sponsor by function or operation
and any Affiliate, if the trade or business or Affiliate is authorized to do so
by a written direction adopted by the Primary Sponsor, may adopt the Plan and
Trust by action of the trade of business or Affiliate. Any adoption shall be
evidenced by certified copies of the resolutions indicating the adoption and by
the execution of the Trust by the adopting trade or business or Affiliate. The
resolution shall state the Effective Date for the purpose of the adopting trade
or business Affiliate and, for the purpose of Code Section 415, the limitation
year as to the adopting trade business or Affiliate. However, if the Plan and
Trust as adopted by a trade or business or Affiliate under the foregoing
provisions shall fail to receive the initial approval of the Internal Revenue
Service as a qualified Plan and Trust, any contributions by the adopting trade
or business or Affiliate after payment of all expenses will be returned to the
adopting trade or business or Affiliate free of any trust, and the Plan and
Trust shall terminate as to the adopting trade or business or Affiliate.

SECTION 16

 

QUALIFICATION AND RETURN OF CONTRIBUTIONS

16.1        If the Plan and the related Trust fail to receive the initial
approval of the Internal Revenue Service as a qualified plan, within one (1)
year after the date of denial of qualification, the contribution by a Plan
Sponsor after payment of all expenses will be returned to the Plan Sponsor of
the Plan and the Trust, and the Plan and Trust shall thereupon terminate.

16.2        All contributions to the Plan are conditioned upon deductibility
under Code Section 404. To the extent permitted by the Code and other applicable
laws and regulations thereunder, upon a Plan Sponsor’s request, a contribution
which was made by a mistake-in-fact, or conditioned upon initial qualification
or upon the deductibility of the contribution under Section 404 of the Code
shall be returned to a Plan Sponsor within one (1) year after the payment of the
contribution, the denial of the qualification, or the disallowance of the
deduction (to the extent disallowed), whichever is applicable. The amount to be
returned to the Plan Sponsor shall be the excess of the contribution above the
amount that would have been contributed had the mistake of fact or the mistake
in determining the deduction not occurred, less any net loss attributable to
such excess. Any net income attributable to such excess shall not be returned to
the Plan Sponsor. In the event of a contribution which was conditioned upon
initial qualification of the Plan, the amount to be returned to the Plan sponsor
shall be all of the assets of the Fund.

 

38

 

--------------------------------------------------------------------------------



SECTION 17

 

INCORPORATION OF SPECIAL LIMITATIONS

Appendices A, B, C and D to the Plan attached hereto are hereby incorporated by
reference and the provisions of the same shall apply notwithstanding anything to
the contrary herein.

 

39

 

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Primary Sponsor has caused this indenture to be executed
as of the day and year first above written.

RUBY TUESDAY, INC.

 

 

By:

/s/ Samuel E. Beall, III



 

 

Title:

Chairman and Chief Executive Officer

 

ATTEST:

 

By: /s/ Scarlett May

 

Title: Secretary

 

 

[CORPORATE SEAL]

 

 

--------------------------------------------------------------------------------



APPENDIX A

 

LIMITATION ON BENEFITS

SECTION 1

(a)           Notwithstanding any other provision of the Plan, in no event shall
the annual pension benefit of a Participant under the Plan attributable to Plan
Sponsor contributions exceed the lesser of (1) $160,000, subject to adjustment
in accordance with regulations issued by the Secretary of Treasury or other
applicable provision of law, provided that any adjustment shall be effective as
of January 1 of each calendar year and shall be applicable with respect to the
limitation year ending with or within each calendar year, or (2) 100% of the
Participant’s Average Annual Compensation for the three consecutive calendar
years during which (A) he was a Participant and (B) his aggregate Annual
Compensation from a Plan Sponsor was the highest.

(b)           In the case of a Participant who has less than ten (10) years of
participation in the Plan, the limitation under Subsection (a)(1) of this
Section shall be determined by multiplying the otherwise applicable limit by a
fraction, the numerator of which is the number of years (or part-thereof) of
participation in the Plan and the denominator of which is ten (10). In the case
of a Participant who has less than ten (10) years of Credited Service with a
Plan Sponsor, the limitation under Subsection (a)(2) of this Section shall be
determined by multiplying the otherwise applicable limit by a fraction, the
numerator of which is the number of years, (or part thereof) of Credited Service
with a Plan Sponsor and the denominator of which is ten (10). Notwithstanding
the above, in no event shall the limitations contained in this Subsection reduce
the limitations referred to in Subsection (a) of this Section to an amount less
than one-tenth (1/10) of the applicable limitation provided in Subsection (a)
(as determined without regard to this Subsection). To the extent provided in
regulations promulgated by the Secretary of the Treasury, this Subsection shall
be applied separately with respect to each change in the benefit structure of
the Plan.

SECTION 2

If retirement payments to a Participant commence after the Participant attains
age 62 but before the Participant attains Social Security Retirement Age, the
limitation under Section 1(a)(1) of this Appendix A shall be adjusted as
follows: (a) if the Participant’s Social Security Retirement Age is 65, the
limitation under Section 1(a)(1) of this Appendix A shall be reduced by 5/9 of
1% for each month by which retirement payments commence before the month in
which the Participant attains age 65; or (b) if the Participant’s Social
Security Retirement Age is greater than 65, the limitation under Section l(a)(1)
of this Appendix A shall be reduced by 5/9 of 1% for each of the first 36 months
and 5/12 of 1% for each of the additional months (up to 24) by which retirement
payments commence before the Participant attains his Social Security Retirement
Age. If retirement payments to a Participant commence before the Participant
attains age 62, the limitation under Section 1(a)(1) of this Appendix A shall be
reduced so that it is the Actuarial Equivalent of the adjusted $160,000 limit at
age 62.

 

A-1

 

--------------------------------------------------------------------------------



SECTION 3

If retirement payments to a Participant commence after the Participant attains
age 65, the limitation under Section 1(a)(1) shall be adjusted so that it is the
actuarial equivalent of a benefit of $160,000 beginning at age 65 multiplied by
the cost-of-living adjustment factor prescribed by the Secretary of the Treasury
under Code Section 415(d), provided, that the adjustment to the $160,000 limit
shall be determined using (a) the rates and mortality table set forth in Section
1.2, or (b) five percent (5%) and the mortality table in effect as of the
determination date, as prescribed by the Secretary of Treasury pursuant to Code
Section 415(b)(2)(E)(v) and as provided in Revenue Ruling 2001-62 and any
successor guidance thereto, whichever results in the smallest adjusted limit.

SECTION 4

[RESERVED]

SECTION 5

For purposes of determining whether the limitations set forth in this Appendix A
have been satisfied for Plan Years beginning after December 31, 1986, the
following transitional rules as established by Section 1106(i) of the Tax Reform
Act of 1986 shall be applied:

(a)           If the Accrued Benefit of a Participant determined as of December
31, 1986 exceeds the limitations as set forth in this Appendix A, then for
purposes of satisfying the limitations as set forth in this Appendix A, the
limitation of Section 1(a)(1) of this Appendix A with respect to the Participant
shall be equal to his Accrued Benefit as of December 31, 1986; and

(b)           Pursuant to regulations prescribed by the Secretary of the
Treasury, for the last limitation year beginning before January 1, 1987, an
amount shall be subtracted from the numerator of the defined contribution plan
fraction, which number shall not exceed the numerator, so that the sum of the
defined benefit plan fraction and the defined contribution plan fraction does
not exceed 1.0 for such limitation year.

SECTION 6

For purposes of this Appendix A, the term “limitation year” shall mean a Plan
Year unless a Plan Sponsor elects, by adoption of a written resolution, to use
any other twelve-month period in accordance with regulations issued by the
Secretary of the Treasury.

SECTION 7

For purposes of applying the limitations of this Appendix A, all defined
contribution plans maintained or deemed to be maintained by a Plan Sponsor shall
be treated as one defined contribution plan, and all defined benefit plans now
or previously maintained or deemed to be maintained by a Plan Sponsor shall be
treated as one defined benefit plan.

 

A-2

 

--------------------------------------------------------------------------------



SECTION 8

In the event that the limitations set forth in this Appendix A are exceeded with
respect to a Participant for a particular limitation year, a Plan Sponsor shall
take appropriate steps to comply with the limitations. If a Participant is a
participant in one or more defined contribution plans sponsored by a Plan
Sponsor, his benefit under this Plan shall be reduced, if the defined
contribution plans do not provide for a sufficient automatic reduction of the
Participant’s annual additions in that case, so that the aggregate of all
benefits does not exceed the permissible limits set forth in Code Section 415.

SECTION 9

For purposes of applying the limitations set forth in this Appendix A, the term
“Plan Sponsor” shall be deemed to mean a Plan Sponsor and any other corporations
which are members of the same controlled group of corporations (as described in
Code Section 414(b), as modified by Code Section 415(h)) with a Plan Sponsor,
any other trades or businesses under common control (as described in Code
Section 414(c), as modified by Code Section 415(h)) with a Plan Sponsor, any
other corporations, partnerships or other organizations which are members of an
affiliated service group (within the meaning of Code Section 414(m)) with the
Plan Sponsor and any other entity required to be aggregated with a Plan Sponsor
pursuant to regulations under Code Section 414(o). For purposes of applying the
limitations set forth in this Appendix A, where a defined benefit plan provides
for employee contributions, the annual benefit attributable to those
contributions is not taken into account, but those contributions are considered
a separate defined contribution plan maintained by the Plan Sponsor which is
subject to the limitations set forth in this Appendix A.

 

A-3

 

--------------------------------------------------------------------------------



APPENDIX B

 

TOP HEAVY PROVISIONS

SECTION 1

As used in this Appendix B, the following words shall have the following
meanings:

(a)           “Determination Date” means, with respect to any Plan Year, the
last day of the preceding Plan Year, or, in the case of the first Plan Year,
means the last day of the first Plan Year.

(b)           “Key Employee” means an Employee or former Employee (including a
Beneficiary of a Key Employee or former Key Employee) who at any time during the
Plan Year containing the Determination Date was:

(1)           an officer of the Plan Sponsor or any Affiliate whose Annual
Compensation was greater than $130,000 (as adjusted for changes in the cost of
living as provided in regulations issued by the Secretary of the Treasury for
Plan Years beginning after December 31, 2002), where the term ‘officer’ means an
administrative executive in regular and continual service to the Plan Sponsor or
an Affiliate; provided, however, that in no event shall the number of officers
exceed the lesser of (A) fifty (50) employees; or (B) the greater of (I) three
(3) employees or (II) ten percent (10%) of the number of Employees during the
Plan Year, with any non-integer being increased to the next integer. If for any
year, no officer of the Plan Sponsor meets the requirements of this Subparagraph
(1), the highest paid officer of the Plan Sponsor for the Plan Year shall be
considered an officer for purposes of this Subparagraph (1);

(2)           an owner of more than five percent (5%) of the outstanding stock
of the Plan Sponsor or an Affiliate or more than five percent (5%) of the total
combined voting power of all stock of the Plan Sponsor or an Affiliate; or

(3)           an owner of more than one percent (1%) of the outstanding stock of
the Plan Sponsor or an Affiliate or more than one percent (1%) of the total
combined voting power of all stock of the Plan Sponsor or an Affiliate, and who
in such Plan Year had Annual Compensation from the Plan Sponsor and all of its
Affiliates of more than $150,000.

For purposes of determining ownership under Subsections (2) and (3) above, the
rules set forth in Code Section 318(a)(2) shall be applied as follows (i) in the
case of any Plan Sponsor or Affiliate which is a corporation, by substituting
five percent (5%) for fifty percent (50%) and, (ii) in the case of any Plan
Sponsor or Affiliate which is not a corporation, ownership in such Plan Sponsor
or Affiliate shall be determined in accordance with Treasury Regulations which
shall be based on principles similar to the principles of Code Section 318(a)(2)
as modified by clause (i) hereof.

 

B-1

 

--------------------------------------------------------------------------------



Employees other than Key Employees are sometimes referred to in this Appendix B
as ‘non-key employees.

 

(c)

“Required Aggregation Group” means:

(1)           each plan of a Plan Sponsor and its Affiliates which qualifies
under Code Section 401(a) in which a Key Employee is a participant, and

(2)           each other plan of a Plan Sponsor and its Affiliates which
qualifies under Code Section 401(a) and which enables any plan described in
Subsection (a) of this Section to meet the requirements of Section 401(a)(4) or
410 of the Code.

 

(d)

“Top-Heavy” means:

(A)          if the Plan is not included in a Required Aggregation Group, the
Plan’s condition in a Plan Year for which, as of the Determination Date:

(i)             the present value of the cumulative Accrued Benefits under the
Plan for all Key Employees exceeds 60 percent of the present value of the
cumulative Accrued Benefits under the Plan for all Participants; and

(ii)            the Plan when included in every potential combination, if any,
with any or all of:

 

(I)

any Required Aggregation Group, and

(II)        any plan of a Plan Sponsor which is not part of any Required
Aggregation Group and which qualifies under Code Section 401(a),

is part of a Top-Heavy Group (as defined in Paragraph (2) of this Subsection);
and

(B)          if the Plan is included in a Required Aggregation Group, the Plan’s
condition in a Plan Year for which, as of the Determination Date:

(i)             the Required Aggregation Group is a Top-Heavy Group (as defined
in Paragraph (2) of this Subsection); and

(ii)            the Required Aggregation Group when included in every potential
combination, if any, with any or all of the plans of a Plan Sponsor and its
Affiliates which are not part of the Required Aggregation Group and which
qualify under Code Section 401(a)

 

B-2

 

--------------------------------------------------------------------------------



is part of a Top-Heavy Group (as defined in Paragraph (2) of this Subsection).

(C)          For purposes of Subparagraphs (A)(i) and (B)(ii) of this Paragraph
(1), any combination of plans must satisfy the requirements of Code Sections
401(a)(4) and 410.

 

(2)

A group shall be deemed to be a Top-Heavy Group if:

(A)          the sum, as of the Determination Date, of the present value of the
cumulative accrued benefits for all Key Employees under all plans included in
such group exceeds

(B)          60 percent of a similar sum determined for all participants in such
plans.

(3)           (A)         For purposes of this Section, the present value of the
accrued benefit for any participant in a defined contribution plan as of any
Determination Date or last day of a plan year shall be the sum of:

(i)             as to any defined contribution plan other than a simplified
employee pension, the account balance as of the most recent valuation date
occurring within the plan year ending on the Determination Date or last day of a
plan year, and

(ii)            as to any simplified employee pension, the aggregate employer
contributions, and

(iii)           an adjustment for contributions due as of the Determination Date
or last day of a plan year.

In the case of a plan that is not subject to the minimum funding requirements of
Code Section 412, the adjustment in Clause (iii) of this Subparagraph (A) shall
be the amount of any contributions actually made after the valuation date but on
or before the Determination Date or last day of the plan year to the extent not
included under Clause (i) or (ii) of this Subparagraph (A); provided, however,
that in the first plan year of the plan, the adjustment in Clause (iii)
Subparagraph (A) shall also reflect the amount of any contributions made
thereafter that are allocated as of a date in such first Plan Year. In the case
of a plan that is subject to the minimum funding requirements, the account
balance in Clause (i) of this Subparagraph (A) and the aggregate contributions
in Clause (i) of this Subparagraph (A) shall include contributions that would be
allocated as of a date not later than the Determination Date or last day of a
plan year, even though those amounts are not yet required to be contributed, and
the adjustment in Clause (iii) of this Subparagraph (A) shall be the amount of
any contribution actually made (or due to be made) after the valuation date but
before the expiration of the extended payment period in Code Section

 

B-3

 

--------------------------------------------------------------------------------



412(c)(10) to the extent not included under Clause (i) or (ii) of this
Subparagraph (A).

(B)          For purposes of this Subsection, the present value of the accrued
benefit for any participant in a defined benefit plan as of any Determination
Date or last day of a plan year must be determined as of the most recent
valuation date which is within a 12-month period ending on the Determination
Date or last day of a plan year as if such participant terminated as of such
valuation date; provided, however, that in the first plan year of a plan, the
present value of the accrued benefit for a current participant must be
determined either (i) as if the participant terminated service as of the
Determination Date or last day of a plan year or (ii) as if the participant
terminated service as of such valuation date, but taking into account the
estimated accrued benefit as of the Determination Date or last day of a plan
year. For purposes of this Subparagraph (B), the valuation date must be the same
valuation date used for computing plan costs for minimum funding, regardless of
whether a valuation is performed that year. The actuarial assumptions utilized
in calculating the present value of the accrued benefit for any participant in a
defined benefit plan for purposes of this Subparagraph (B) shall be established
by the Plan Administrator after consultation with the actuary for the plan, and
shall be reasonable in the aggregate and shall comport with the requirements set
forth by the Internal Revenue Service in Q&A T-26 and T-27 of Regulation Section
1.416-1.

(C)          For purposes of determining the present value of the cumulative
accrued benefit under a plan for any Participant in accordance with this
Subsection, the present value shall be increased by the aggregate distributions
made with respect to the Participant (including distributions paid on account of
death to the extent they do not exceed the present value of the cumulative
accrued benefit existing immediately prior to death) under each plan being
considered, and under any terminated plan which if it had not been terminated
would have been in a Required Aggregation Group with the Plan, during the 1-year
period ending on the Determination Date or the last day of the Plan Year that
falls within the calendar year in which the Determination Date falls. In the
case of a distribution made with respect to a Participant made for a reason
other than separation from service, death, or disability, this provision shall
be applied by substituting a 5-year period for the 1-year period.

(D)          For purposes of this Paragraph (3), participant contributions which
are deductible as “qualified retirement contributions” within the meaning of
Code Section 219 or any successor, as adjusted to reflect income, gains, losses,
and other credits or charges attributable thereto, shall not be considered to be
part of the accrued benefits under any plan.

 

B-4

 

--------------------------------------------------------------------------------



(E)         For purposes of this Paragraph (3), if any employee is not a Key
Employee with respect to any plan for any plan year, but such employee was a Key
Employee with respect to such plan for any prior plan year, any accrued benefit
for such employee shall not be taken into account.

(F)           For purposes of this Paragraph (3), if any Employee has not
performed any service for a Plan Sponsor or an Affiliate maintaining the plan
during the 1-year period ending on the Determination Date, any accrued benefit
for that Employee shall not be taken into account.

(G)          (i)            In the case of an “unrelated rollover” (as defined
below) between plans which qualify under Code Section 401(a), (a) the plan
providing the distribution shall count the distribution as a distribution under
Subparagraph (C) of this Paragraph (3), and (b) the plan accepting the
distribution shall not consider the distribution part of the accrued benefit
under this Section; and

(ii)            in the case of a “related rollover” (as defined below) between
plans which qualify under Code Section 401(a), (a) the plan providing the
distribution shall not count the distribution as a distribution under
Subparagraph (C) of this Paragraph (3), and (b) the plan accepting the
distribution shall consider the distribution part of the accrued benefit under
this Section.

For purposes of this Subparagraph (G), an “unrelated rollover” is a rollover as
defined in Code Section 402(a)(5) or 408(d)(3) or a plan-to-plan transfer which
is both initiated by the participant and made from a plan maintained by one
employer to a plan maintained by another employer where the employers are not
Affiliates. For purposes of this Subparagraph (G), a “related rollover” is a
rollover as defined in Code Section 402(a)(5) or 408(d)(3) or a plan-to-plan
transfer which is either not initiated by the participant or made to a plan
maintained by the employer or an Affiliate.

SECTION 1

Notwithstanding anything contained in the Plan to the contrary, in any Plan Year
during which the Plan is Top-Heavy, a Participant’s interest in his Accrued
Benefit shall not vest at any rate which is slower than the following schedule,
effective as of the Anniversary Date in that Plan Year:

Full Years of

Vesting Service

 

 

Percentage

Vested

One year or less

 

 

0%

Two years

 

 

20%

Three years

 

 

40%

 

 

B-5

 

--------------------------------------------------------------------------------



 

Four years

 

 

60%

Five years

 

 

100%

Six years or more

 

 

100%

The schedule set forth above in this Section of Appendix B of the Plan shall be
inapplicable to a Participant who has failed to perform an Hour of Service after
the Determination Date on which the Plan has become Top-Heavy. When the Plan
ceases to be Top-Heavy, the schedule set forth above in this Section of Appendix
B to the Plan shall cease to be applicable; provided however, that the
provisions of Section 7.5 of the Plan shall apply.

SECTION 2

(a)           Notwithstanding anything contained in the Plan to the contrary,
and except as otherwise provided in Subsection (b) of this Section, the Accrued
Benefit derived from Plan Sponsor contributions of each Participant who is not a
Key Employee, when expressed as an annual retirement benefit (as defined below),
shall not be less than the applicable percentage (as defined in Subsection (b)
of this Section) of the Participant’s average compensation (as defined in
Subsection (d) of this Section below).

(b)           For purposes of Subsection (a) of this Section, the term
“applicable percentage” means the lesser of:

(1)           2 percent multiplied by the number of years of service (as defined
in (c) below) with a Plan Sponsor, or

 

(2)

20 percent.

 

(c)

For purposes of this Section:

(1)           Except as provided in Paragraph (2) of this Subsection (c), years
of service shall be determined under the rules of Paragraphs (4), (5), and (6)
of Code Section 411(a).

(2)           A year of service with a Plan Sponsor shall not be taken into
account if:

(A)          the Plan was not Top-Heavy, for any Plan Year ending during that
year of service, or

(B)          that year of service was completed in a Plan Year beginning before
January 1, 1984.

(d)           (1)          For purposes of Subsection (a) of this Section,
“average compensation” means the average of a Participant’s compensation (as
defined in Paragraph (3) of this Subsection) for each Plan Year in the
Participant’s testing period (as defined in Paragraph (2) of this Subsection).

 

B-6

 

--------------------------------------------------------------------------------



(2)          (A)         A Participant’s testing period shall be the period of
consecutive Plan Years (not exceeding 5) during which the Participant had the
greatest aggregate compensation from a Plan Sponsor.

(B)          The Plan Years taken into account under Subparagraph (A) of this
Paragraph (2) shall not include years for which the Participant did not earn a
year of service under the rules of paragraphs (4), (5) and (6) of Code Section
411(a).

(C)          A Plan Year shall not be taken into account under Subparagraph (A)
of this Paragraph (2) if:

 

(i)

that Plan Year ends before January 1, 1984, or

(ii)            that Plan Year begins after the close of the last Plan Year in
which the Plan was Top-Heavy.

(3)           For purposes of this Subsection (d), “compensation” means a
Participant’s Annual Compensation calculated on the basis of a Plan Year.

(e)           (1)          For purposes of Subsection (a) of this Section, the
term “annual retirement benefit” means a benefit payable annually in the form of
a single life annuity (with no ancillary benefits) beginning at Normal
Retirement age.

(2)           If the Participant’s benefit under this Plan begins at a date
other than his Normal Retirement age, the Participant shall receive a benefit
which is no less than the Actuarial Equivalent of the annual retirement benefit
provided under this Section.

(f)            The minimum Accrued Benefit described under this Section shall be
provided to any Employee who is otherwise eligible for participation in the
Plan, even if:

(1)           The Employee fails to make mandatory employee contributions
required as a condition of participation in the Plan, or

 

(2)

The Employee’s compensation is less than a stated amount, or

(3)           The Employee is not employed by a Plan Sponsor or Affiliate on a
given date.

SECTION 3

In any limitation year (as defined in Section 6 of Appendix A to the Plan) which
contains any portion of a Plan Year in which the Plan is Top-Heavy, the number
“1” shall be substituted for the number “1.25” in Section 5 of Appendix A to the
Plan.

 

B-7

 

--------------------------------------------------------------------------------



APPENDIX C

 

ACTUARIAL EQUIVALENT FACTORS

Joint and Survivor and Contingent Annuitant Factors shall be as determined by
the following formulas for Employees retiring at age 65.

100% Continuation:

75% plus 1% for each year the contingent annuitant is older than the Employee
or, minus 1% for each year the contingent annuitant is younger than the
Employee.

75% Continuation:

80% plus 3/4% for each year the contingent annuitant is older than the Employee
or minus 3/4% for each year the contingent annuitant is younger than the
Employee.

50% Continuation:

86% plus 1/2% for each year the contingent annuitant is older than the Employee
or minus 1/2% for each year the contingent annuitant is younger than the
Employee.

 

The initial factor should be increased by .6% for each full year the Employee is
under age 65 and decreased by .6% for each full year the Employee is over age
65. Age shall be determined as the age on the individual’s nearest birthday.

Table Illustrating the Factors at Various Ages

Participant’s
       Age       

Contingent
Annuitant’s
       Age       

100%
Continuance

75%
Continuance

50%
Continuance

 

 

 

 

 

65

70

.800

.838

.885

65

65

.750

.800

.860

65

60

.700

.763

.835

65

55

.650

.725

.810

62

64

.788

.833

.888

62

60

.748

.803

.868

60

62

.800

.845

.900

55

53

.790

.845

.910

 

 

C-1

 

--------------------------------------------------------------------------------



Guaranteed Period Option Factors

Age

120 Months

240 Months

 

 

 

65

.910

.740

64

.917

.756

63

.924

.772

62

.931

.788

61

.938

.804

60

.945

.820

59

.952

.836

58

.959

.852

57

.966

.868

56

.973

.884

55

.980

.900

 

 

Early Retirement and Terminated Employee Reduction Factors

(Plan Sections 5.1 and 7.2)

Age

Factor

 

 

64

.930

63

.860

62

.790

61

.720

60

.650

59

.620

58

.590

57

.560

56

.530

55

.500

 

 

C-2

 

--------------------------------------------------------------------------------



Lump Sum Factors

(Plan Section 1.2(b))

Factors used to value lump sum benefits shall be calculated using the 1971 Group
Annuity Table for males.

A.

Factors for converting a life annuity commencing at age 65 to a lump sum.

Age

Factor

 

 

30

.449

31

.485

32

.524

33

.567

34

.613

35

.662

36

.716

37

.775

38

.838

39

.906

40

.980

41

1.060

42

1.147

43

1.241

44

1.343

45

1.454

46

1.575

47

1.707

48

1.851

49

2.007

50

2.178

51

2.365

52

2.569

53

2.793

54

3.038

55

3.307

 

 

C-3

 

--------------------------------------------------------------------------------



B.

Factors for converting a life annuity at the age shown to a lump sum.

Age

Factor

 

 

55

9.9893

56

9.8328

57

9.6699

58

9.5001

59

9.3233

60

9.1403

61

8.9517

62

8.7575

63

8.5578

64

8.3526

65

8.1424

66

7.9288

67

7.7130

68

7.4960

69

7.2782

70

7.0610

 

 

C-4

 

--------------------------------------------------------------------------------



Social Security Adjustment Option Factors

 

 

Participant’s Age at Social Security Commencement

 

65

64

63

62

Years From Benefit Commencement to Social Security Commencement

 

1

2

3

4

5

6

7

8

9

10

 

(a)

 

 

Adjustment Factor

 

0.886

0.787

0.701

0.626

0.560

0.502

0.451

0.406

0.366

0.331

 

(b)

 

Alternate Adjustment

Factor

 

8.764

4.695

3.344

2.673

2.273

2.009

1.823

1.684

1.578

1.495

 

(a)

 

 

Adjustment Factor

 

0.888

0.791

0.706

0.632

0.567

0.509

0.459

0.414

0.374

 

(b)

 

Alternate Adjustment

Factor

 

8.957

4.790

3.406

2.719

2.309

2.039

1.847

1.705

1.597

 

(a)

 

 

Adjustment Factor

 

0.891

0.795

0.712

0.638

0.573

0.516

0.466

0.421

 

(b)

 

Alternate Adjustment

Factor

 

9.146

4.883

3.468

2.764

2.345

2.067

1.871

1.726

 

(a)

 

 

Adjustment Factor

 

0.893

0.799

0.717

0.644

0.580

0.523

0.472

 

(b)

 

Alternate Adjustment

Factor

 

9.332

4.975

3.528

2.808

2.379

2.095

1.895

 

These factors are multiplied by the estimated Social Security benefit payable at
the stated age and the result, plus the early retirement benefit payable under
the Plan, is the benefit payable until the selected age is attained.

 

The “Alternate Adjustment Factor” will be used if, under this form of benefit,
the Participant’s entire Accrued Benefit will be distributed on or before the
date that the Participant’s Social Security benefit is projected to commence.

 

These factors shall apply to Participants who retire on or after November 1,
2004. The table in effect prior to the adoption of the SEVENTH AMENDMENT to the
Plan shall apply to Participants who retired before such date.

 

C-1

 

--------------------------------------------------------------------------------



APPENDIX D

MINIMUM DISTRIBUTION REQUIREMENTS

SECTION 1

GENERAL RULES

(a)           Effective Date and Precedence. The provisions of this Appendix D
will apply for purposes of determining required minimum distributions for
calendar years beginning with the 2003 calendar year. The provisions of this
Appendix D will take precedence over any inconsistent provisions of the Plan.

(b)           Requirements of Treasury Regulations Incorporated. All
distributions required under this Appendix D will be determined and made in
accordance with the Treasury Regulations promulgated under Code Section
401(a)(9).

(c)           TEFRA Section 242(b)(2) Elections. Notwithstanding the provisions
of this Appendix D, distributions may be made under a designation made before
January 1, 1984, in accordance with Section 242(b)(2) of the Tax Equity and
Fiscal Responsibility Act (TEFRA) and the provisions of the Plan that relate to
Section 242(b)(2) of TEFRA.

SECTION 2

TIME AND MANNER OF DISTRIBUTION

(a)           Required Beginning Date. The Participant’s entire interest will be
distributed, or begin to be distributed, to the Participant no later than the
Participant’s Required Beginning Date.

(b)           Death of Participant Before Distributions Begin. If the
Participant dies before distributions begin, the Participant’s entire interest
will be distributed, or begin to be distributed, no later than as follows:

(1)           If the Participant’s surviving spouse is the Participant’s sole
Designated Beneficiary, then distributions to the surviving spouse will begin by
December 31 of the calendar year immediately following the calendar year in
which the Participant died, or by December 31 of the calendar year in which the
Participant would have attained age 70½, if later.

(2)           If the Participant’s surviving spouse is not the Participant’s
sole Designated Beneficiary, then distributions to the Designated Beneficiary
will begin by December 31 of the calendar year immediately following the
calendar year in which the Participant died.

(3)           If there is no Designated Beneficiary as of September 30 of the
year following the year of the Participant’s death, the Participant’s entire
interest will be distributed by December 31 of

 

C-1

 

--------------------------------------------------------------------------------



the calendar year containing the fifth anniversary of the Participant’s death.

(4)           If the Participant’s surviving spouse is the Participant’s sole
Designated Beneficiary and the surviving spouse dies after the Participant but
before distributions to the surviving spouse begin, this Section 2(b), other
than this Section 2(b)(1), will apply as if the surviving spouse were the
Participant.

For purposes of this Section 2(b) and Section 5 of Appendix D, unless Section
2(b)(4) of this Appendix D applies, distributions are considered to begin on the
Participant’s Required Beginning Date. If Section 2(b) of this Appendix D
applies, distributions are considered to begin on the date distributions are
required to begin to the surviving spouse under Section 2(b)(1) of this Appendix
D. If distributions under an annuity purchased from an insurance company
irrevocably commence to the Participant before the Participant’s Required
Beginning Date (or to the Participant’s surviving spouse before the date
distributions are required to begin to the surviving spouse under Section
2(b)(1)), the date distributions are considered to begin is the date
distributions actually commence.

(c)           Form of Distribution. Unless the Participant’s interest is
distributed in the form of an annuity purchased from an insurance company or in
a single sum on or before the Required Beginning Date, as of the first
Distribution Calendar Year, distributions will be made in accordance with
Sections 3, 4 and 5 of this Appendix D. If the Participant’s interest is
distributed in the form of an annuity purchased from an insurance company,
distributions thereunder will be made in accordance with the requirements of
Section 401(a)(9) of the Code and Treasury Regulations promulgated thereunder.
Any part of the Participant’s interest which is in the form of an individual
account as described in Code Section 414(k) will be distributed in a manner
satisfying the requirements of Code Section 40l(a)(9) and Treasury Regulations
promulgated thereunder that apply to individual accounts.

SECTION 3

DETERMINATION OF AMOUNT

TO BE DISTRIBUTED EACH YEAR

(a)           General Annuity Requirements. If the Participant’s interest is
paid in the form of annuity distributions under the Plan, payments under the
annuity will satisfy the following requirements:

(1)           the annuity distributions will be paid in periodic payments made
at intervals not longer than one year;

(2)           the distribution period will be over a life (or lives) or over a
period certain not longer than the period described in Section 4 or 5 of this
Appendix D;

(3)           once payments have begun over a period certain, the period certain
will not be changed even if the period certain is shorter than the maximum
permitted;

 

C-2

 

--------------------------------------------------------------------------------



(4)          payments will either be nonincreasing or increase only as follows:

(A)          by an annual percentage increase that does not exceed the annual
percentage increase in a cost-of-living index that is based on prices of all
items and issued by the Bureau of Labor Statistics;

(B)          to the extent of the reduction in the amount of the Participant’s
payments to provide for a survivor benefit upon death, but only if the
Beneficiary whose life was being used to determine the distribution period
described in Section 4 of this Appendix D dies or is no longer the Participant’s
Beneficiary pursuant to a qualified domestic relations order within the meaning
of Code Section 414(p);

(C)          to provide cash refunds of employee contributions upon the
Participant’s death; or

(D)          to pay increased benefits that result from a Plan amendment.

(b)           Amount Required to be Distributed by Required Beginning Date. The
amount that must be distributed on or before the Participant’s Required
Beginning Date (or, if the Participant dies before distributions begin, the date
distributions are required to begin under Section 2(b)(1) or (2) of this
Appendix D) is the payment that is required for one payment interval. The second
payment need not be made until the end of the next payment interval even if that
payment interval ends in the next calendar year. Payment intervals are the
periods for which payments are received (e.g., bimonthly, monthly,
semi-annually, or annually). All of the Participant’s benefit accruals as of the
last day of the first Distribution Calendar Year will be included in the
calculation of the amount of the annuity payments for payment intervals ending
on or after the Participant’s Required Beginning Date.

(c)           Additional Accruals After First Distribution Calendar Year. Any
additional benefits accruing to the Participant in a calendar year after the
first Distribution Calendar Year will be distributed beginning with the first
payment interval ending in the calendar year immediately following the calendar
year in which such amount accrues.

SECTION 4

REQUIREMENTS FOR ANNUITY DISTRIBUTIONS

THAT COMMENCE DURING PARTICIPANT’S LIFETIME

(a)           Joint Life Annuities Where the Beneficiary Is Not the
Participant’s Spouse. If the Participant’s interest is being distributed in the
form of a joint and survivor annuity for the joint lives of the Participant and
a nonspouse Beneficiary, annuity payments to be made on or after the
Participant’s Required Beginning Date to the Designated Beneficiary after the
Participant’s death must not at any time exceed the applicable percentage of the
annuity payment for such period that would have been payable to the Participant
using the table set forth in Q&A-2 of Treasury Regulation Section 1.40
l(a)(9)-6T. If the form of distribution combines a

 

C-3

 

--------------------------------------------------------------------------------



joint and survivor annuity for the joint lives of the Participant and a
nonspouse Beneficiary and a period certain annuity, the requirement in the
preceding sentence will apply to annuity payments to be made to the Designated
Beneficiary after the expiration of the period certain.

(b)           Period Certain Annuities. Unless the Participant’s spouse is the
sole Designated Beneficiary and the form of distribution is a period certain and
no life annuity, the period certain for an annuity distribution commencing
during the Participant’s lifetime may not exceed the applicable distribution
period for the Participant under the Uniform Lifetime Table set forth in
Treasury Regulation Section 1.401 (a)(9)-9 for the calendar year that contains
the annuity starting date. If the annuity starting date precedes the year in
which the Participant reaches age 70, the applicable distribution period for the
Participant is the distribution period for age 70 under the Uniform Lifetime
Table set forth in Treasury Regulation Section 1.401(a)(9)-9 plus the excess of
70 over the age of the Participant as of the Participant’s birthday in the year
that contains the annuity starting date. If the Participant’s spouse is the
Participant’s sole Designated Beneficiary and the form of distribution is a
period certain and no life annuity, the period certain may not exceed the longer
of the Participant’s applicable distribution period, as determined under this
Section 4(b), or the joint life and last survivor expectancy of the Participant
and the Participant’s spouse as determined under the Joint and Last Survivor
Table set forth in Treasury Regulation Section 1 .401(a)(9)-9, using the
attained ages of the Participant and the Participant’s spouse as of the birthday
of the Participant and the Participant’s spouse in the calendar year that
contains the annuity starting date.

SECTION 5

REQUIREMENTS FOR MINIMUM DISTRIBUTIONS WHERE

PARTICIPANT DIES BEFORE DATE DISTRIBUTIONS BEGIN

(a)           Participant Survived by Designated Beneficiary. If the Participant
dies before the date distribution of his or her interest begins and there is a
Designated Beneficiary, the Participant’s entire interest will be distributed,
beginning no later than the time described in Section 2(b)( 1) or (2) of this
Appendix D, over the life of the Designated Beneficiary or over a period certain
not exceeding:

(1)           unless the annuity starting date is before the first Distribution
Calendar Year, the Life Expectancy of the Designated Beneficiary determined
using the Beneficiary’s age as of the Beneficiary’s birthday in the calendar
year immediately following the calendar year of the Participant’s death; or

(2)           if the annuity starting date is before the first Distribution
Calendar Year, the Life Expectancy of the Designated Beneficiary determined
using the Beneficiary’s age as of the Beneficiary’s birthday in the calendar
year that contains the annuity starting date.

(b)           No Designated Beneficiary. If the Participant dies before the date
distributions begin and there is no Designated Beneficiary as of September 30 of
the year following the year of the Participant’s death, distribution of the
Participant’s entire interest will

 

C-4

 

--------------------------------------------------------------------------------



be completed by December 31 of the calendar year containing the fifth
anniversary of the Participant’s death.

(c)           Death of Surviving Spouse Before Distributions to Surviving Spouse
Begin. If the Participant dies before the date distribution of his or her
interest begins, the Participant’s surviving spouse is the Participant’s sole
Designated Beneficiary, and the surviving spouse dies before distributions to
the surviving spouse begin, this Section 5 will apply as if the surviving spouse
were the Participant, except that the time by which distributions must begin
will be determined without regard to Section 2(b)(1) of this Appendix D.

SECTION 6

DEFINITIONS

As used in this Appendix D, the following words and phrases shall have the
meaning set forth below:

(a)           Designated Beneficiary. The individual who is designated as the
Beneficiary under Section 1.8 of the Plan and is the Designated Beneficiary
under Code Section 40l(a)(9) and Treasury Regulation Section 1.401(a)(9)-1,
Q&A-4.

(b)           Distribution Calendar Year. A calendar year for which a minimum
distribution is required. For distributions beginning before the Participant’s
death, the first Distribution Calendar Year is the calendar year immediately
preceding the calendar year which contains the Participant’s Required Beginning
Date. For distributions beginning after the Participant’s death, the first
Distribution Calendar Year is the calendar year in which distributions are
required to begin pursuant to Section 2(b) of this Appendix D.

(c)           Life Expectancy. Life Expectancy as computed by use of the Single
Life Table in Treasury Regulations Section 1.401(a)(9)-9.

(d)

Required Beginning Date. The date specified in Section 6.6(c) of the Plan.

 

 

 

 

 

 

 

 

59483.000015 RICHMOND 1310874v3

 

C-5

 

 